 

Exhibit 10.2

 

Execution Version

 

STOCK OPTION ACKNOWLEDGEMENT AND ROLLOVER AGREEMENT

 

September 7, 2018

Concrete Pumping Holdings Acquisition Corp.

c/o Industrea Acquisition Corp.

28 W. 44th Street, Suite 501

New York, New York 10036

Attention: Tariq Osman

Email: tosman@argandequity.com

 

Industrea Alexandria LLC

28 W. 44th Street, Suite 501

New York, New York 10036

Attention: Tariq Osman

Email: tosman@argandequity.com

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger dated as of the date
hereof (as amended, modified or supplemented from time to time, the “Merger
Agreement”), by and among Concrete Pumping Holdings Acquisition Corp., a
Delaware corporation and wholly owned subsidiary of Industrea (“Newco”),
Industrea Acquisition Corp., a Delaware corporation (“Industrea”), Concrete
Pumping Intermediate Acquisition Corp., a Delaware corporation and a wholly
owned subsidiary of Newco (“Concrete Parent”), Concrete Pumping Merger Sub Inc.,
a Delaware corporation and a wholly owned subsidiary of Concrete Parent
(“Concrete Merger Sub”), Industrea Acquisition Merger Sub Inc., a Delaware
corporation and a wholly owned subsidiary of Newco (“Industrea Merger Sub”),
Concrete Pumping Holdings, Inc., a Delaware corporation (the “Company”) and PGP
Investors, LLC, a Delaware limited liability company, in its capacity as the
initial Holder Representative thereunder, pursuant to which, among other things,
and on the terms and subject to the conditions of the Merger Agreement, Concrete
Merger Sub will merge with and into the Company, with the Company surviving the
merger and the Company will become an indirect wholly-owned subsidiary of Newco
(the “Merger”). Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Merger Agreement.

 

1.Conversion of Rollover ISOs and Contribution of Rollover Shares.

 

The closing of the transactions contemplated by this Agreement (the “Rollover
Closing”) shall take place on the Closing Date immediately prior to the earlier
to occur of the Concrete Effective Time and the Industrea Effective Time.

 

 

 

 

At the Rollover Closing, the undersigned (the “Rollover Holder”) hereby
acknowledges and agrees that, on the terms and subject to the conditions of this
Rollover Agreement (this “Agreement”), (x) a number of tax-qualified “incentive
stock options” held by the Rollover Holder and outstanding immediately prior to
the Rollover Closing covering shares of Company common stock (“Common Stock”)
(such options, the “ISOs”) shall convert into options to acquire Newco Common
Shares that are intended to constitute tax-qualified “incentive stock options”
for U.S. federal tax purposes (each, a “Converted Option”) and (y) to the extent
necessary to result in an aggregate conversion and/or contribution equal to the
dollar amount set forth opposite such Rollover Holder’s name on Exhibit A (such
amount, the “Stock and Option Rollover Amount”) (taking into consideration any
election under Section 1(a) below to rollover additional Rollover Shares (as
defined below) in lieu of converting ISOs), the Rollover Holder shall contribute
to Newco of a number of Preferred Shares held by such Rollover Holder (such
Rollover Holder’s “Rollover Shares”), which conversion and/or contributions
shall be effected as follows:

 

(a)       If such Rollover Holder holds any ISOs, by the automatic conversion of
ISOs covering a number of shares of Common Stock (not to exceed the total number
of ISOs held by such Rollover Holder) equal to (i) the Stock and Option Rollover
Amount, divided by (ii) (A) the Cash Per Fully-Diluted Common Share (assuming,
for purposes of determining the Cash Per Fully-Diluted Common Share, that the
Aggregate Rollover Amount was $0), minus (B) the applicable exercise price per
share of such Rollover ISO (such difference, the “Option Spread” and such ISOs,
the “Rollover ISOs”) into Converted Options; provided, that to extent that any
such Rollover Holder holds any Preferred Shares, such Rollover Holder may, by
irrevocable written notice to Newco and the Company (the “Election Notice”) no
less than ten (10) Business Days prior to the anticipated Closing Date, elect to
satisfy any portion of the Stock and Option Rollover Amount otherwise to be
satisfied pursuant to this Section 1(a) by the contribution pursuant to Section
1(c) of a number of Rollover Shares (the “Elected Rollover Shares”) equal to the
quotient of (x) the difference obtained by subtracting (I) the Stock and Option
Rollover Amount, minus (II) the Aggregate Option Spread in respect of all
Rollover ISOs (if any) converted into Converted Options pursuant to this Section
1(a), minus (III) the Rollover Share Amount determined in accordance with
Section 1(b) below (if any) (the difference obtained under this clause (x), the
“Elected Rollover Share Amount”), divided by (y) the Cash Per Fully-Diluted
Preferred Share (assuming, for purposes of determining the Cash Per
Fully-Diluted Preferred Share amount, that the Aggregate Rollover Amount was
$0). For purposes of this Agreement, the aggregate Option Spread with respect to
all Rollover ISOs held by a Rollover Holder and converted into Converted Options
pursuant to this Section 1(a) shall be referred to as the “Aggregate Option
Spread”.

 

(b)       If such Rollover Holder’s Aggregate Option Spread (taken together with
the Elected Share Rollover Amount) is less than the Stock and Option Rollover
Amount then, in addition to the conversion described in Section 1(a), such
Rollover Holder shall contribute to Newco, in addition to the Elected Rollover
Shares (if any), a number of Rollover Shares held by such Rollover Holder equal
to (i) (A) Stock and Option Rollover Amount, minus (B) the Aggregate Option
Spread, minus (C) the Elected Share Rollover Amount (the amount obtained under
this clause (i), the “Rollover Share Amount”), divided by (ii) the Cash Per
Fully-Diluted Preferred Share (assuming, for purposes of determining the Cash
Per Fully-Diluted Preferred Share amount, that the Aggregate Rollover Amount was
$0).

 

(c)       Additionally, in the event that such Rollover Holder delivers an
Election Notice pursuant to the proviso in Section 1(a) to rollover any Elected
Rollover Shares, then in substitution of the conversion described in Section
1(a) with respect to the portion of the Stock and Option Rollover Amount set
forth in the Election Notice, such Rollover Holder shall contribute to Newco a
number of Elected Rollover Shares equal to (i) the Elected Share Rollover
Amount, divided by (ii) the Cash Per Fully-Diluted Preferred Share (assuming,
for purposes of determining the Cash Per Fully-Diluted Preferred Share amount,
that the Aggregate Rollover Amount was $0).

 

 

 

 

(d)       In exchange for the contribution of such Rollover Holder’s Rollover
Shares (including the Elected Rollover Shares, if applicable) pursuant to this
Agreement, Newco shall issue and deliver to such Rollover Holder a number of
Newco Common Shares (rounded up to the nearest whole share) equal to (i) the sum
of (A) such Rollover Holder’s Stock Rollover Amount plus (B) such Rollover
Holder’s Elected Rollover Share Amount (if any) divided by (ii) $10.20 (the
“Issued Newco Shares”).

 

(e)       Notwithstanding anything herein to the contrary, the Rollover Holder
may make an election to increase his or her Stock and Option Rollover Amount by
delivering an irrevocable written notice to Newco and the Company (the
“Additional Rollover Amount Notice”) no less than ten (10) Business Days prior
to the anticipated Closing Date. Such Additional Rollover Amount Notice shall
(i) certify as to the accuracy of representations and warranties of such
Rollover Holder in this Agreement (and with respect to the representation in
item (III)(4) on Annex A (the “Ownership Rep”), as to the accuracy of such
representation as of the date of the delivery of the Additional Rollover Amount
Notice, in addition to as of the date hereof; provided, that in the event of any
inaccuracy in the Ownership Rep arising resulting from any event occurring
between the date hereof and the delivery of the Additional Rollover Amount
Notice, such Rollover Holder shall deliver and updated version Exhibit B hereto
reflecting the occurrence of such event together with the Additional Rollover
Amount Notice), (ii) state the aggregate Option Spread value of or number of
shares subject to (and per-share exercise price of) additional ISOs, if any, the
Rollover Holder desires to convert into additional Converted Options pursuant to
Section 1(a) above and (iii) state the aggregate value or number of additional
Preferred Shares, if any, the Rollover Holder desires to contribute to Newco in
exchange for additional Issued Newco Shares pursuant to Section 1(b) above,
which, in case of clauses (ii) and (iii), shall be effected in the same manner
and in the same order of priority as set forth in Sections 1(a), (b), (c) and
(d) above. All such additional ISOs to be converted into Converted Options and
all such additional Preferred Shares to be contributed to Newco in exchange for
Issued Newco Shares shall be included in the definitions of Rollover ISOs (as
defined below) and Rollover Shares, respectively, for all purposes of this
Agreement. For purposes of this Agreement, the Rollover Holder’s Aggregate
Option Spread shall take into account the aggregate Option Spread of all
additional Rollover ISOs the Rollover Holder elects to convert into Converted
Options pursuant to this Section 1(e).

 

For the avoidance of doubt, except as set forth herein, the Rollover Holder
shall not be entitled to receive any portion of the Merger Consideration for the
Rollover Holder’s Rollover Shares, including the Elected Rollover Shares (if
any) or Rollover ISOs.

 

2.Converted Options.

 

Each Converted Option shall: (i) cover a number of Newco Common Shares
determined by multiplying the number of shares of Common Stock into which the
Rollover ISO is exercisable immediately prior to the Effective Time by the
Exchange Ratio (as defined in the Merger Agreement), rounded down to the nearest
whole share, (ii) have a per Newco Common Share exercise price equal to the
quotient obtained by dividing the applicable per share exercise price of the
Rollover ISO by the Exchange Ratio, rounded up to the nearest whole cent, (iii)
be fully vested, (iv) have a remaining term equal in length to the remaining
term of the corresponding Rollover Option and (v) have the other terms and
conditions that applied immediately prior to the Closing to the corresponding
Rollover ISO. The parties hereto acknowledge and agree that the adjustments in
connection with the conversion of the Rollover ISOs to Converted Options shall
comply with and be performed in a manner consistent in all respects with the
requirements of Section 424(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). The Rollover Holder acknowledges and agrees that, following the
Rollover Closing, the Rollover Holder shall have no further right, interest,
entitlement or claim in or with respect to the Rollover ISOs. For purposes of
this Agreement, the conversion described in this paragraph is referred to herein
as the “ISO Conversion.”

 

 

 

 

In addition to the ISO Conversion, each Rollover Holder shall have the right to
receive: (A) such Rollover Holder’s Option Pro-Rata Share in respect of its
Converted Option of any positive Adjustment Amount payable in cash in accordance
with Section 3.4(d) of the Merger Agreement, (B) such Rollover Holder’s Escrow
Percentage in respect of its Converted Option of any distributions of Escrow
Funds by the Escrow Agent to the Exchange Agent in accordance with the terms of
the Escrow Agreement, and (C) such Rollover Holder’s portion in respect of its
Converted Option of any Tax Refunds in accordance with Section 8.6(g) of the
Merger Agreement.

 

The ISO Conversion and the Rollover Holder’s receipt of the Converted Options
and amounts described above are subject to (i) the receipt by the Company of
this Agreement signed by the Rollover Holder, (ii) the representations and
warranties of the Rollover Holder set forth in Annex A being true and correct,
(iii) the Rollover Holder having not exercised the Rollover Holder’s Rollover
ISOs, in whole or in part, prior to the Rollover Closing or the Effective Time
of the Merger, and (iv) the Rollover Holder having not breached or violated any
of its covenants or agreements set forth herein and the exhibits and annexes
hereto.

 

The conversion of the Rollover ISOs into the Converted ISOs in accordance with
the terms of this Agreement shall comply with and be treated as a tax-free
conversion of the Rollover ISOs as prescribed by and in a manner consistent in
all respects with the requirements of Section 424(a) of the Code. From time to
time after the Rollover Closing, without further consideration, if requested by
the Rollover Holder in writing, Newco shall promptly provide the Rollover Holder
with a duly executed statement pursuant to Treasury Regulation Section
1.897-2(h) informing such Rollover Holder whether or not the Issued Newco Shares
issued and delivered to such Rollover Holder constitute “United States real
property interests” (and shall comply with the related notice requirements in
Treasury Regulation Section 1.897-2(h)(2)).

 

3.Issued Newco Shares.

 

The Issued Newco Common Shares will be delivered by Newco to the Rollover Holder
in book entry form, free and clear of any Liens or other restrictions (other
than those arising under the Stockholders Agreement or state or federal
securities laws), in the name of each such Rollover Holder (or its nominee in
accordance with its delivery instructions) or to a custodian designated by such
Rollover Holder, as applicable.

 

In exchange for the contribution of the Rollover Holder’s Rollover Shares to
Newco, in addition to the Issued Newco Shares described above, the Rollover
Holder shall have the right to receive: (A) such Rollover Holder’s Fully-Diluted
Percentage in respect of its Rollover Shares of any positive Adjustment Amount
payable in cash in accordance with Section 3.4(d) of the Merger Agreement, (B)
such Rollover Holder’s Escrow Percentage in respect of its Rollover Shares of
any distributions of Escrow Funds by the Escrow Agent to the Exchange Agent in
accordance with the terms of the Escrow Agreement, and (C) such Rollover
Holder’s portion in respect of its Rollover Shares of any Tax Refunds in
accordance with Section 8.6(g) of the Merger Agreement.

 

 

 

 

At or prior to the Rollover Closing, the Rollover Holder shall deliver to Newco
(x) a duly executed certificate substantially in the form of Annex H to the
Merger Agreement, and (y) all of the certificates for the Rollover Shares (if
certificated), fully endorsed for transfer in blank.

 

The contribution of the Rollover Shares by the Rollover Holder to Newco in
exchange for the consideration set forth herein (taken together with taken
together with the Industrea Merger, the Argand Equity Investment and any other
relevant contributions to Newco) in accordance with the terms of this Agreement,
and the subsequent contribution of the Rollover Shares by Newco to Concrete
Parent, are each intended to be treated as contributions governed by Section 351
of the Code, and each of Newco and the Rollover Holder shall report such
transactions consistently with such intent.

 

4.Stockholders Agreement

 

At or prior to the Rollover Closing, each of the Rollover Holder, Industrea,
Industrea Alexandria LLC and Newco shall execute and deliver to the other party
a Stockholders Agreement in the form attached hereto as Exhibit C (the
“Stockholders Agreement”).

 

The consummation of the transactions described herein is subject to and
conditioned upon (i) all conditions to the Mergers set forth in Article IX of
the Merger Agreement having been satisfied not later than the time of the
Rollover Closing or, to the extent not satisfied, having been waived by the
Person or Persons entitled to waive any such condition, (ii) no suspension of
the qualification of the Issued Newco Shares issued pursuant hereto for offering
or sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred, (iii) the concurrent
funding of the Debt Financing (in accordance with the terms of the Debt
Commitment Letters) and the Equity Financing (in accordance with the terms of
the Subscription Agreements). This Agreement and the parties’ rights and
obligations hereunder will automatically terminate and become null and void, and
no party shall have any rights or obligations hereunder, upon the termination of
the Merger Agreement.

 

The Rollover Holder hereby (i) makes the representations and warranties, set
forth in Annex A hereto, and (ii) agrees that it will become a party to, and be
bound by, the Stockholders Agreement at the Rollover Closing in accordance with
its terms.

 

Newco hereby (i) makes the representations and warranties set forth in Annex B
hereto, and (ii) agrees that it will become a party to, and be bound by, the
Stockholders Agreement at the Rollover Closing in accordance with its terms.

 

 

 

 

The provisions of this Agreement, the Merger Agreement and the Stockholders
Agreement contain the entire agreement of the parties hereto with respect to the
subject matter hereof and supersede any prior written or oral agreements or
understandings of the parties hereto with respect to the subject matter hereof.
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person, except as otherwise
set forth in the immediately following sentence. Without limiting any other
rights of the Company, this Agreement may be enforced by the Company to cause
the consummation of the contribution of the Rollover Shares and Rollover ISOs
and the issuance and delivery of the Rollover Shares and Rollover ISOS in
accordance with the terms hereof and, accordingly, the Company shall be a third
party beneficiary hereof and entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement by the parties hereto.

 

This Agreement may be executed by facsimile or via email as a portable document
format (.pdf) and in any number of counterparts, and each such counterpart shall
be deemed to be an original instrument, but all such counterparts together shall
constitute one agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, but
shall not be assignable by any party hereto without the prior written consent of
the other parties.

 

This Agreement, or any term or condition hereof, may be modified or waived only
by a separate writing signed by each of the parties hereto. No provision of this
Agreement may be amended, modified or waived without the prior written consent
of the Company if such amendment, modification or waiver (i) reduces the number
of Rollover Shares and/or Rollover ISOs, or (ii) imposes new or additional
conditions or otherwise expands, amends or modifies any of the conditions to the
Closing in a manner that would reasonably be expected to (x) materially impair
or delay the Closing (or satisfaction of the conditions to the Closing) or (y)
adversely affect the ability of Newco or Industrea to enforce its rights against
under this Agreement or any of the other definitive agreements with respect
thereto. Each of the parties hereto waives any right it may have to trial by
jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or any course of conduct, course of dealing,
verbal or written statement or action of any party hereto.

 

This Agreement, and all claims or causes of action based upon, arising out of,
or related to this Agreement or the transactions contemplated hereby, shall be
governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
Laws of another jurisdiction.

 

The parties hereto agree that they have been represented by counsel during the
negotiation, drafting, preparation and execution of this Agreement and,
therefore, waive the application of any law or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

The Rollover Holder acknowledges that Industrea is a blank check company with
the powers and privileges to effect a merger, asset acquisition, reorganization
or similar business combination involving Industrea and one or more businesses
or assets. The Rollover Holder further acknowledges that, as described in
Industrea’s prospectus relating to its initial public offering dated July 26,
2017 (the “Prospectus”) available at www.sec.gov, substantially all of
Industrea’s assets consist of the cash proceeds of Industrea’s initial public
offering and private placements of its securities, and substantially all of
those proceeds have been deposited in a trust account (the “Trust Account”) for
the benefit of Industrea, its public stockholders and the underwriters of
Industrea’s initial public offering. The Rollover Holder acknowledges that,
prior to the Closing, it does not have any right, title, interest or any claim
of any kind he have or may have in the future, in or to any monies held in the
Trust Account, including, without limitation, any claim for indemnification and
hereby waives any claim for monies in the Trust Account it may have as a result
of, or arising out of, this or arising out of, this Agreement and the
transactions contemplated hereby or any other transactions contemplated amongst
the Rollover Holders, the Company, Newco, Industrea, Concrete Parent, Concrete
Merger Sub and Industrea Merger Sub prior to the Closing and, prior to the
Closing, will not seek recourse against the Trust Account for any reason
whatsoever..

 

 

 

 

Any party hereto who is domiciled in a state that has adopted the community
property system shall also cause his or her spouse, if any, to execute a spousal
consent substantially in form attached hereto as Annex D simultaneously with the
execution herewith.

 

The Annexes and Exhibits to this Agreement are incorporated herein and shall be
deemed a part of this Agreement in their entirety.

 

[Signature Page Follows]

 

 

 

 

Please indicate your agreement with the foregoing by signing in the space
provided below.



 



  Sincerely,         ROLLOVER HOLDER:         /s/ Don M. Heinz, Jr.   Don M.
Heinz, Jr.         Address:                                /s/ William L.
Henshaw   William L. Henshaw         Address:                       /s/ John G.
Hudek   John G. Hudek         Address:                       /s/ Iain Humphries
  Iain Humphries         Address:                       /s/ Robert Keith Joiner
  Robert Keith Joiner         Address:              

 

[Signature Page to Rollover Agreement]

 

 

 



  /s/ Jeffrey D. LaBounty   Jeffrey D. LaBounty         Address:               
                /s/ Terry McConnell   Terry McConnell         Address:          
            /s/ Scott C. Rochel   Scott Rochel         Address:                
      /s/ Timothy W. Schieck   Timony Schieck         Address:                  
    /s/ Robert Seals   Robert Seals         Address:              

 

 

 



  /s/ Jeffrey Switzer   Jeffrey Switzer         Address:                        
      /s/ Dave Tinkle   Dave Tinkle         Address:                       /s/
Randal A. Waterman   Randal A. Waterman         Address:                      
/s/ Gregg A. White   Gregg A. White         Address:                       /s/
Bruce F. Young   Bruce F. Young         Address:              

  

 

 

  

Accepted and Agreed:         NEWCO:         Concrete Pumping Holdings
Acquisition Corp.         By: /s/ Tariq Osman     Name:   Tariq Osman    
Title:  President         INDUSTREA:         Industrea Acquisition Corp.        
By: /s/ Tariq Osman     Name:  Tariq Osman     Title:  Executive Vice President
 

 

 

 

  

Exhibit A

 

STOCK AND OPTION ROLLOVER AMOUNT

 

Rollover Holder   Stock and Option Rollover Amount      

 

 

 

 

Exhibit B

 

OWNERSHIP OF COMPANY STOCK AND OPTIONS

 

Rollover Holder   Shares of Company Stock     [________] shares of Common Stock
    [________] shares of Preferred Stock

 

Rollover Holder  Number of Options to
Acquire Shares of
Common Stock  Date of Grant  Exercise Price      February 6, 2015  $2.48       
March 8, 2017  $17.50 

 

 

 

  

Exhibit C

 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (this “Agreement”) is entered into on September 7,
2018, by and among Concrete Pumping Holdings, Inc. (f/k/a Concrete Pumping
Holdings Acquisition Corporation, a Delaware corporation (the “Company”) and the
undersigned parties listed on the signature pages hereto (each, an “Investor”
and, collectively, the “Investors”). Capitalized terms used in this Agreement
have the meanings given to them in Section 1.01.

 

RECITALS

 

WHEREAS, reference is made to that certain Agreement and Plan of Merger, by and
among the Company, Industrea Acquisition Corp. (“Industrea”), Concrete Pumping
Intermediate Acquisitions Corp., Concrete Pumping Merger Sub Inc., Industrea
Acquisition Merger Sub Inc., and Concrete Pumping Holdings, Inc. (“CPH”), and
PGP Investors, LLC solely in its capacity as the initial Holder Representative
thereunder, dated September 7, 2018 (the “Merger Agreement”), which provides for
the business combination among the Company, Industrea and CPH (the “Business
Combination”), pursuant to which each of CPH and Industrea will be acquired by
the Company and become wholly owned subsidiaries of the Company;

 

WHEREAS, pursuant to the terms of those certain Rollover Agreements, each dated
September 7, 2018 (the “Rollover Agreements”), by and between the Company and
the CPH equity owners parties thereto (collectively with the UK Rollover
Investors (as defined below), the “Rollover Investors”), in connection with the
consummation of the Business Combination, the Company will issue shares of its
common stock, par value $0.0001 per share (“Company Common Stock”) to the
Rollover Investors;

 

WHEREAS, pursuant to the terms of (i) that certain Share Purchase Agreement
dated September 7, 2018 (the “UK Share Purchase Agreement”), by and between Lux
Concrete Holdings II S.á r.l. (“Lux II”) and the Vendors parties thereto (the
“UK Rollover Investors”), and (ii) those certain Put and Call Options (the “UK
Put/Call Agreement”) by and among the UK Rollover Investors, Lux II, CPH, the
Company and the other Subsidiaries of CPH and the Company named therein, in
connection with the consummation of the Business Combination, the Company will
issue shares of Company Common Stock to the UK Rollover Investors;

 

WHEREAS, pursuant to the Merger Agreement the Company will issue shares of
Company Common Stock to the holders of Industrea common stock on a one-for-one
basis in exchange for their shares of Industrea common stock;

 

WHEREAS, prior to Industrea’s initial public offering (the “IPO”), Industrea
Alexandria LLC (the “Sponsor”) purchased an aggregate of 5,750,000 shares of
Class B common stock, par value $0.0001 per share, of Industrea (the “Founder
Shares”), and subsequently transferred a total of 28,750 shares of Founder
Shares and 277,500 Private Placement Warrants (as define to each of Industrea’s
five independent directors (collectively with the Sponsor, the “Initial
Investors”);

 

 

 

 

WHEREAS, the Founder Shares are convertible into shares of Class A common stock,
par value $0.0001 per share, of Industrea (“Class A Common Stock”) on the terms
provided in Industrea’s second amended and restated certificate of
incorporation;

 

WHEREAS, the Sponsor purchased an aggregate of 11,100,000 warrants exercisable
for shares of Class A Common Stock in a private placement that was completed
simultaneously with the consummation of the IPO (the “Private Placement
Warrants”);

 

WHEREAS, in connection with the Business Combination, the Company will assume
all of the outstanding warrants (including the Private Placement Warrants) and
each such warrant will become exercisable for one share of Company Common Stock
in accordance with the terms of the Warrant Agreement; and

 

WHEREAS, pursuant to the terms of that certain Subscription Agreement, dated
September 7, 2018 (the “Argand Subscription Agreement”), by and between
Industrea and Argand Partners Fund, LP (the “Argand Investor”), in connection
with the consummation of the Business Combination, the Argand Investor will
purchase shares of Class A Common Stock (“Argand PIPE Shares”) which will be
exchanged for shares of Company Common Stock on a one-for-one basis pursuant to
the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1
Definitions

 

1.1         Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

(a)       “Affiliate” of any person or entity, shall mean any other person or
entity that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person
or entity. As used in this definition, the term “control,” including the
correlative terms “controlled by” and “under common control with,” means (i) the
direct or indirect ownership of more than 50% of the voting rights of a person
or entity or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or any equity or other ownership interest, by contract or otherwise).
For the avoidance of doubt, for purposes of this Agreement (i) the Peninsula
Holder shall not be considered an Affiliate of the Company or any of its
subsidiaries, and (ii)(a) any fund, entity or account managed, advised or
sub-advised, directly or indirectly, by a Holder or any of its Affiliates, shall
be considered an Affiliate of such Holder and (b) with respect to any fund,
entity or account managed, advised or sub-advised directly or indirectly, by any
Holder or any of its Affiliates, the direct or indirect equity owners thereof,
including limited partners of any Holder or any Affiliate thereof, shall be
considered an Affiliate of such Holder.

 

(b)       “Agreement” has the meaning set forth in the Preamble.

 

 2 

 

 

(c)       “Argand Investor” has the meaning set forth in the Recitals.

 

(d)       “Argand PIPE Shares” has the meaning set forth in the Recitals.

 

(e)       “Board” shall mean the Company’s Board of Directors.

 

(f)        “Business Combination” has the meaning set forth in the Recitals.

 

(g)       “CPH Management Holders” shall mean the Rollover Investors set forth
on Exhibit B hereto.

 

(h)       “Class A Common Stock” has the meaning set forth in the Recitals.

 

(i)        “Closing” shall mean the closing of the transactions contemplated
under the Merger Agreement.

 

(j)        “Commission” shall mean the United States Securities and Exchange
Commission.

 

(k)       “Company” has the meaning set forth in the Preamble.

 

(l)        “Company Common Stock” has the meaning set forth in the Recitals.

 

(m)      “Competitor” means the concrete pumping and concrete waste management
services businesses listed on an officer’s certificate delivered by the Company
to the Peninsula Holder on the date hereof, which has been mutually agreed to by
the Company and the Peninsula Holder prior to the date hereof, which certificate
may be updated after the date hereof, from time to time, upon the mutual
agreement of the Company and the Peninsula Holder acting reasonably and in good
faith.

 

(n)       “Competitor Director” has the meaning set forth in Section 4.3.

 

(o)       “Dollars” or “$” shall mean the currency of the United States of
America.

 

(p)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder,
all as the same shall be in effect at the time.

 

(q)       “FINRA” has the meaning set forth in Section 2.5(q).

 

(r)       “Founder Shares” has the meaning set forth in the Recitals.

 

(s)       “Holder” shall mean an Investor who holds Registrable Securities
(including their donees, pledgees, assignees, transferees and other successors)
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.11 of this Agreement.

 

(t)        “IPO” has the meaning set forth in the Recitals.

 

 3 

 

 

(u)       “Indemnified Party” has the meaning set forth in Section 2.7(c).

 

(v)       “Indemnifying Party” has the meaning set forth in Section 2.7(c).

 

(w)       “Industrea” has the meaning set forth in the Recitals.

 

(x)       “Initial Agreement” has the meaning set forth in the Recitals.

 

(y)       “Initial Investors” shall mean the holders of the Founder Shares and
the Private Placement Warrants set forth on Exhibit A hereto.

 

(z)        “Initiating Holders” shall mean any Holder or group of Holders
holding more than $25,000,000 million in Registrable Securities, based on the
closing price of the Company’s Common Stock on the day on which any request or
notification is made under this Agreement.

 

(aa)     “Investors” has the meaning set forth in the Preamble.

 

(bb)     “Majority Holders” has the meaning set forth in Section 2.5.

 

(cc)     “Merger Agreement” has the meaning set forth in the Recitals.

 

(dd)     “New Registration Statement” has the meaning set forth in Section
2.1(a)(iii).

 

(ee)     “Non-Management CPH Holders” means the Rollover Investors set forth on
Exhibit C hereto.

 

(ff)       “One Director Range” means the Peninsula Holder’s beneficial
ownership of more than five percent (5%) but not more than fifteen percent (15%)
of the issued and outstanding shares of Company Common Stock as of the Closing.

 

(gg)     “Other Selling Stockholders” shall mean persons or entities other than
Holders who, by virtue of agreements with the Company, are entitled to include
their Other Shares in certain registrations hereunder.

 

(hh)     “Other Shares” shall mean securities of the Company, other than
Registrable Securities (as defined below), with respect to which registration
rights have been granted.

 

(ii)       “PDF” has the meaning set forth in Section 5.12.

 

(jj)       “Peninsula Board Right Period” has the meaning set forth in Section
4.2.

 

(kk)     “Peninsula Director” means a member of the Board who was appointed or
elected to the Board as a Peninsula Nominee.

 

 4 

 

 

(ll)      “Peninsula Director Replacement” has the meaning set forth in Section
4.3.

 

(mm)  “Peninsula Holder” means BBCP Investors, LLC.

 

(nn)     “Peninsula Nominee(s)” means an individual(s) designated by the
Peninsula Holder for election (or re-election) to the Board.

 

(oo)     “Peninsula Takedown” has the meaning set forth in Section 2.2(a).

 

(pp)     “Portfolio Company” means any corporation, limited liability company,
trust, joint venture, association, company, partnership, collective investment
scheme or other entity in which the Peninsula Holder has invested, directly or
indirectly, and which constitutes an Affiliate of the Peninsula Holder as
defined above.

 

(qq)     “Preferred Stock” has the meaning set forth in clause (ss) of this
Section 1.1.

 

(rr)       “Preferred Stock Conversion Shares” means the Company Common Stock
issued upon conversion of the Preferred Stock.

 

(ss)      “Preferred Stock Subscription Agreement” means the subscription
agreement, dated September 7, between the Company and the other parties thereto,
providing for the issuance and sale by the Company of shares of the Company’s
Series A Convertible Perpetual Preferred Stock (the “Preferred Stock”).

 

(tt)       “Private Placement Warrants” has the meaning set forth in the
Recitals.

 

(uu)     The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

(vv)     “Registrable Securities” shall mean (i) Company Common Stock issued in
connection with the Closing to (1) the Initial Investors, as set forth on
Exhibit A hereto, (2) the CPH Management Holders, including Company Common Stock
issuable upon the exercise of stock options issued to such Holders at the
Closing, as set forth on Exhibit B hereto, and (3) the Non-Management CPH
Holders, as set forth on Exhibit C hereto, (ii) the Private Placement Warrants
(including any Company Common Stock issued or issuable upon the exercise of any
such Private Placement Warrants), (iii) Company Common Stock issued or issuable
upon the exercise of any warrants of the Company (other than Private Placement
Warrants) that are held by an Initial Investor (or its designee), and (iv) any
other equity security of the Company issued or issuable with respect to any such
shares of Company Common Stock by way of a stock dividend or stock split or in
connection with a combination of shares, capitalization, merger, consolidation
or reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (1) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (2) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (3) such securities shall have ceased to be outstanding; (4)
such securities have been sold pursuant to Rule 144 promulgated under the
Securities Act without volume or manner of sale restrictions contained therein;
or (5) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction;
provided, further, that Registrable Securities shall include any shares of
Company Common Stock acquired by a Holder after the date of this Agreement,
that, based on the good faith determination of such Holder (after consultation
with the Company’s outside counsel), may not be resold publicly pursuant to the
exemption from registration under Section 4(a)(1) of the Securities Act.

 

 5 

 

 

(ww)    “Registration Expenses” shall mean all expenses incurred in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees (including fees with respect to
filings required to be made with FINRA, and any fees of the securities exchange
or automated quotation system on which the Company Common Stock is then listed
or quoted), printing expenses, escrow fees, fees and disbursements of counsel
for the Company, one (1) counsel for the Holders requesting to include their
securities in such registration, to be selected by the Holders of a majority of
the Registrable Securities to be included in such registration, blue sky fees
and expenses (including reasonable fees and disbursements of counsels for the
Holders in connection with blue sky compliance), and any fees and disbursements
of accountants retained by the Company incident to or required by any such
registration, but shall not include Selling Expenses or fees and disbursements
of other counsel(s) for the Holders.

 

(xx)      “Representatives” means, with respect to any person, any of such
person’s officers, directors, employees, agents, attorneys, accountants,
actuaries, consultants, equity financing partners or financial advisors or other
person associated with, or acting on behalf of, such person.

 

(yy)     “Resale Shelf Registration Statement” has the meaning set forth in
Section 2.1(a)(i).

 

(zz)      “Restricted Securities” shall mean any Registrable Securities that are
required to bear a legend restricting transfer.

 

(aaa)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

(bbb)   “Rule 145” shall mean Rule 145 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission

 

(ccc)    “Securities Act” shall mean the Securities Act of 1933, as amended.

 

 6 

 

 

(ddd)   “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of counsel to the Holders included in Registration
Expenses).

 

(eee)    “Sponsor” has the meaning set forth in the Recitals.

 

(fff)      “Suspension Notice” has the meaning set forth in Section 2.1(f).

 

(ggg)    “Three Director Range” means the Peninsula Holder’s beneficial
ownership of more than twenty-five percent (25%) of the issued and outstanding
shares of Company Common Stock as of the Closing.

 

(hhh)    “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, or (b) entry into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise; provided,
that a Transfer shall not be deemed to have been made by the Peninsula Holder
solely as a result of direct or indirect transfers of equity interests in the
Peninsula Holder so long as PGP Investors, LLC or its Affiliates retain sole
voting control over the Peninsula Holder following any such direct or indirect
transfer.

 

(iii)       “Two Director Range” means the Peninsula Holder’s beneficial
ownership of more than fifteen percent (15%) but not more than twenty five
percent (25%) of the issued and outstanding shares of Company Common Stock as of
the Closing.

 

(jjj)       “Underwritten Takedown” shall mean an underwritten public offering
of Registrable Securities pursuant to an effective registration statement.

 

(kkk)    “Warrant Agreement” has the meaning set forth in the Recitals.

 

 7 

 

 

SECTION 2
Registration Rights

 

2.1Registration

 

(a)          Registration Requirements. The Company shall, not later than ninety
(90) days after the Closing, prepare and file with the Commission a registration
statement on Form S-3, or if Form S-3 is not available, Form S-1 or such other
registration statement form that is available to the Company, and take all such
other actions as are necessary to ensure that there is an effective “shelf”
registration statement containing a prospectus that remains current covering
(and to qualify under required U.S. state securities laws, if any) the offer and
sale of all Registrable Securities by the Holders on a continuous or delayed
basis pursuant to Rule 415 of the Securities Act (the registration statement,
the “Resale Shelf Registration Statement”). The Company shall use reasonable
best efforts to cause the Commission to declare the Resale Shelf Registration
Statement effective as soon as possible thereafter but in any event within one
hundred fifty (150) days of the Closing, and to remain effective and the
prospectus contained therein current until all Holders cease to hold Registrable
Securities. The Resale Shelf Registration Statement shall provide for any method
or combination of methods of resale of Registrable Securities legally available
to, and requested by, the Holders, and shall comply with the relevant provisions
of the Securities Act and Exchange Act. At the time the Resale Shelf
Registration Statement is declared effective, each Investor shall be named as a
selling securityholder in the Resale Shelf Registration Statement and the
related prospectus in such a manner as to permit such Investor to deliver such
prospectus to purchasers of Registrable Securities in accordance with applicable
law. If the Resale Shelf Registration Statement is on Form S-3 and ceases to be
effective, then the Company shall, as soon as practicable but in any event no
later than the earlier of (i) if the Company has filed with the Commission all
periodic reports required to be filed under the Exchange Act, sixty (60) days
after the date on which the Resale Shelf Registration Statement ceased to be
effective and (ii) if the Company has not filed with the Commission all periodic
reports required to be filed under the Exchange Act, sixty (60) days after the
date on which the Company files such reports with the Commission, prepare and
file with the Commission a post-effective amendment to the Resale Shelf
Registration Statement or new registration statement on an available form
covering all the Registrable Securities, and shall use its reasonable best
efforts to cause such registration statement to be declared effective by the
Commission within seventy-five (75) days after such filing and to maintain the
effectiveness of such registration statement until all Holders cease to hold
Registrable Securities. Upon effectiveness, such registration statement shall
constitute the “Resale Shelf Registration Statement” for all purposes under this
Agreement.

 

(b)          Request for Underwritten Takedowns. The Holders that qualify as
Initiating Holders will be entitled to an unlimited number of Underwritten
Takedowns with respect to their Registrable Securities. If the Company shall
receive from Initiating Holders a written request signed by such Initiating
Holders that the Company effect any Underwritten Takedown with respect to all or
a part of the Registrable Securities (such request shall state the number of
shares of Registrable Securities to be disposed of by such Initiating Holders),
the Company will:

 

(i)       promptly, and in any event, within five (5) days after receiving such
request, give written notice of the proposed Underwritten Takedown to all other
Holders; and

 

(ii)      as soon as practicable, use its reasonable best efforts to cause the
Commission to declare such Underwritten Takedown effective within sixty (60)
days thereafter (including, without limitation, filing post-effective
amendments, one or more prospectus supplements, appropriate qualifications under
any applicable blue sky or other state securities laws, and appropriate
compliance with the Securities Act) and to permit and facilitate the sale and
distribution in an underwritten offering of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within five (5) days after such written notice from the Company is mailed or
delivered.

 

 8 

 

 

(c)          Limitations on Underwritten Takedowns. The Company shall not be
obligated to effect any Underwritten Takedown pursuant to this Section 2.1:

 

(i)       If the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such Underwritten Takedown,
propose to sell Registrable Securities and such other securities (if any), the
aggregate proceeds of which are anticipated to be less than $25,000,000; or

 

(ii)       In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification, or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act; or

 

(iii)       Within one hundred twenty (120) days of the closing of any other
Underwritten Takedown.

 

(d)          Other Shares. Any Underwritten Takedown may, subject to the
provisions of Section 2.1(f), include Other Shares, and may include securities
of the Company being sold for the account of the Company, provided that, any
Other Shares or securities of the Company to be included in an Underwritten
Takedown must be the subject of an effective shelf registration statement at the
time the Company receives the request for an Underwritten Takedown from the
Initiating Holders.

 

(e)          Underwriting; Cutback. If the Company shall request inclusion in
any Underwritten Takedown of securities to be sold for its own account, or if
other persons shall request inclusion of Other Shares in any Underwritten
Takedown, the Initiating Holders shall, on behalf of all Holders, offer to
include such securities in the underwriting and such offer shall be conditioned
upon the participation of the Company or such other persons in such underwriting
and the inclusion of the Company’s and such other person’s securities of the
Company and their acceptance of the applicable provisions of this Section 2. The
Company shall (together with all Holders and other persons proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by the Company, which
underwriters are reasonably acceptable to a majority-in-interest of the
Initiating Holders. No Holder (or its permitted transferee or assignee under
Section 2.11) shall be required to make any representations or warranties to, or
agreements with, the Company or the underwriters other than representations,
warranties or agreements regarding such Holder’s (or such transferee’s or
assignee’s) authority to enter into such underwriting agreement and to sell, and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by law.

 

 9 

 

 

Notwithstanding any other provision of this Section 2.1, if the underwriters, in
good faith, advise the Initiating Holders in writing that marketing factors
require a limitation on the number of Registrable Securities to be underwritten,
the number of Registrable Securities and Other Shares that may be so included
shall be allocated as follows: (i) first, among Initiating Holders requesting to
include Registrable Securities in such Underwritten Takedown based on the pro
rata percentage of Registrable Securities requested by such Initiating Holders
to be included in such Underwritten Takedown (determined based on the aggregate
number of Registrable Securities requested to be included in such Underwritten
Takedown by each such Initiating Holder); (ii) second, among all other Holders
requesting to include Registrable Securities in such Underwritten Takedown based
on the pro rata percentage of Registrable Securities requested by such Holders
to be included in such Underwritten Takedown (determined based on the aggregate
number of Registrable Securities requested to be included in such Underwritten
Takedown by each such Holder); (iii) third, to any holder of Preferred Stock
Conversion Shares that has requested the inclusion of its Preferred Stock
Conversion Shares pursuant to the Preferred Stock Subscription Agreement; (iv)
fourth, to the Company, which the Company may allocate, at its discretion, for
its own account, or for the account of other Holders or employees of the
Company, and (v) fifth, to any Other Selling Stockholders requesting to include
Other Shares in such registration statement.

 

If a person who has requested inclusion in such Underwritten Takedown as
provided above does not agree to the terms of any such underwriting, such person
shall be excluded therefrom by written notice to the Company, the underwriter or
the Initiating Holders, and the securities so excluded shall also be withdrawn
from the Underwritten Takedown. If Registrable Securities are so withdrawn from
the Underwritten Takedown and if the number of shares to be included in such
Underwritten Takedown was previously reduced as a result of marketing factors
pursuant to this Section 2.1(e), then the Company shall offer to all Holders who
have retained rights to include securities in the Underwritten Takedown the
right to include additional Registrable Securities in the offering in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.

 

(f)          Deferral; Suspension. Notwithstanding anything in this Agreement to
the contrary, if the Company furnishes to the Holders a certificate (the
“Suspension Notice”) signed by an executive officer of the Company stating that,
in the good faith judgment of the Company, effecting a registration (whether by
the filing of a Registration Statement or by taking any other action) or the
offering or disposition of Registrable Securities thereunder (including, for the
avoidance of doubt, through an Underwritten Takedown) should be postponed or
suspended because such registration, offering or disposal would (1) materially
impede, delay or interfere with a pending material acquisition, corporate
reorganization, or other similar transaction involving the Company; (2) require
premature disclosure of material non-public information that the Company has a
bona fide business purpose for preserving as confidential; or (3) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then by delivery of the Suspension Notice to the Holders, the Company may
so postpone effecting a registration or require the Holders to refrain from
offering or disposing of Registrable Securities for a period of not more than
thirty (30) days, and, provided further, that the Company shall not suspend
usage of a registration statement in this manner more than twice in any twelve
(12) month period or at any time within thirty (30) days of the end of the
immediately preceding suspension period. The Company shall give written notice
to the Holders as promptly as practicable following the date that such
suspension is no longer necessary.

 

 10 

 

 

2.2         Peninsula Holder Underwritten Takedown. If the number of shares
issued to the Peninsula Holder pursuant to the terms of the Rollover Agreement
to which it is a party exceeds 882,353 shares (the “Peninsula Threshold”), then
for a period of two years following the one hundred eighty (180)-day anniversary
of the Closing, the Peninsula Holder shall have the right to cause the Company
to effect one (1) Underwritten Takedown (a “Peninsula Takedown”) (which, for the
avoidance of doubt, will be on whatever registration statement form is then
available to the Company to serve as the Resale Shelf Registration Statement,
including a registration statement on Form S-1 to the extent that Form S-3 is
not then available) in which the Peninsula Holder shall have the right to
include the Peninsula Holder’s Registrable Securities in excess of the Peninsula
Threshold in such Underwritten Takedown as a matter of priority over all other
Holders and the Company. If the Company receives a written request for a
Peninsula Takedown, then, subject to Section 2.1(c)(ii) and (iii), the Company
shall provide the notices and take the actions required by Section 2.1(b)(i) and
(ii) of this Agreement. Without the prior written consent of the Peninsula
Holder, no stockholder of the Company (other than the Peninsula Holder) may
include securities in an offering pursuant to a Peninsula Takedown. If the
underwriters, in good faith, advise the Peninsula Holder in writing that
marketing factors require a limitation on the number of Registrable Securities
to be underwritten, the number of Registrable Securities that may be so included
in the Peninsula Takedown shall be allocated as follows: (i) first, to the
Peninsula Holder to include Registrable Securities in such Underwritten Takedown
in excess of the Peninsula Threshold; and (ii) second, to the Company, which the
Company may allocate, at its discretion, for its own account or, with the prior
written consent of the Peninsula Holder, for the account of other Holders who
have requested to include their Registrable Securities in such offering;
provided, that if (A) on the date on which the Peninsula Holder provides a
written request for an initial Peninsula Takedown the Peninsula Holder
beneficially owns at least 2,625,2721 shares of Company Common Stock that were
issued under its Rollover Agreement and (B) less than fifty percent (50%) of the
Registrable Securities of the Peninsula Holder requested to be registered in the
Peninsula Takedown are included in such initial Underwritten Takedown effected
under this Section 2.2, then such Underwritten Takedown shall not be considered
a Peninsula Takedown for purposes of this Agreement; provided further that in no
event shall the Company (1) be required to effect a Peninsula Takedown within
six (6) months after the closing date of any other Underwritten Takedown
effected under this Section 2.2, and (2) be required to effect more than two (2)
Underwritten Takedowns under this Section 2.2. In connection with any Peninsula
Takedown, Argand Investor and its Affiliates shall, at the Peninsula Holder’s
written request, sign a customary lockup agreement whereby Argand Investor and
its Affiliates will agree to refrain from effecting any Transfer of Company
Common Stock or other securities of the Company until sixty (60) days after the
conclusion of the Peninsula Takedown. The Peninsula Holder shall have the right
to terminate or withdraw its request for an Underwritten Takedown (and in such
case shall not be deemed to have exercised its right to have caused the Company
to effect a Peninsula Takedown) at any time prior to the effectiveness of such
registration.

 



 



1 Reflects Peninsula’s initial rollover amount (at $10.20 per share) plus $16m
backstop utilization (at $9.18 per share; $25m total rollover).

 

 11 

 

 

2.3Company Registration

 

(a)          Company Registration/Underwritten Offering. If the Company shall
determine to (1) register any of its securities either for its own account or
the account of a security holder or holders (or a combination of the foregoing)
during a period in which a Resale Shelf Registration Statement covering a
Holder’s Registrable Securities is not then effective, other than: a
registration pursuant to Sections 2.1 or 2.2; a registration relating to the
shares of Company Common Stock underlying the Public Warrants; a registration
relating solely to employee benefit plans, a registration relating to the offer
and sale of non-convertible debt securities, a registration relating to a
corporate reorganization or other Rule 145 transaction; or a registration on any
registration form that does not permit secondary sales, or (2) effect an
underwritten public offering of securities, either for its own account or the
account of a security holder or holders (or a combination of the foregoing), the
Company will:

 

(i)        promptly give written notice (in any event not later than twenty (20)
days prior to the filing of the registration statement or preliminary prospectus
to which such offering relates) of the proposed registration or offering, as
applicable, to all Holders; and

 

(ii)      include in such registration or offering, as applicable, (and any
related qualification under blue sky laws or other compliance), except as set
forth in Section 2.2(b) below, and in any underwriting involved therein, all of
such Registrable Securities as are specified in a written request or requests
made by any Holder or Holders received by the Company within ten (10) days after
receipt of such written notice from the Company. Such written request may
specify all or a part of a Holder’s Registrable Securities.

 

(b)          Underwriting; Cutback. If the registration or offering of which the
Company gives notice is for an underwritten public offering, the Company shall
so advise the Holders (and include the names of the proposed underwriters) as a
part of the written notice given pursuant to Section 2.2(a)(i). All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company and the Other Selling Stockholders with registration
rights to participate therein) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company. No Holder (or its permitted transferee or assignee under Section 2.11)
shall be required to make any representations or warranties to, or agreements
with, the Company or the underwriters other than representations, warranties or
agreements regarding such Holder’s (or such transferee’s or assignee’s)
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law.

 

Notwithstanding any other provision of this Section 2.2, if the underwriters in
good faith advise the Company and the Holders of Registrable Securities
participating in the offering in writing that marketing factors require a
limitation on the number of shares to be underwritten, the number of Registrable
Securities to be included in the registration and underwriting shall be reduced,
subject to the limitations set forth below. The Company shall so advise all
holders of securities requesting registration, and the number of shares entitled
to be included in the registration and underwriting shall be allocated (1) if
the underwritten offering is for the Company’s account, (m) first, to the
Company; (n) second, to the Holders requesting to include Registrable Securities
in such offering based on the pro rata percentage of Registrable Securities
requested to be included by such Holders; (o) third, to any holder of Preferred
Stock Conversion Shares that has requested the inclusion of its Preferred Stock
Conversion Shares pursuant to the Preferred Stock Subscription Agreement; and
(iv) fourth, to the Other Selling Stockholders, if any, requesting to include
Other Shares in such underwritten offering and (2) if the underwritten offering
is for the account of Other Selling Stockholders, then (x) first, to the Other
Selling Stockholders, (y) second, to the Holders requesting to include
Registrable Securities in such offering based on the pro rata percentage of
Registrable Securities requested to be included by such Holders; and (z) third,
to the Company.

 

 12 

 

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice to the Company and the underwriter. Any
Registrable Securities or Other Shares excluded or withdrawn from such
underwriting shall be withdrawn from such registration. Notwithstanding anything
to the contrary, the Company shall be responsible for the Registration Expenses
prior to any such withdrawal.

 

(c)          Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

2.4         Expenses of Registration. All Registration Expenses incurred in
connection with registrations pursuant to this Section 2 shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Holders and the holders of any Other Shares shall be borne by the Holders and
any holders of any Other Shares included in such registration pro rata among
each other on the basis of the number of Registrable Securities and Other
Shares, respectively, registered on their behalf.

 

2.5         Registration Procedures. In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2, the
Company will keep each Holder advised in writing as to the initiation of each
registration and as to the completion thereof. At its sole expense, the Company
will:

 

(a)          Prepare each registration statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing such registration statement, any prospectus or any amendments
or supplements thereto, furnish to the Holders of the Registrable Securities
copies of all documents prepared to be filed, which documents shall be subject
to the review of such Holders and their respective counsel;

 

(b)          As soon as reasonably practicable file with the Commission, the
registration statement relating to the Registrable Securities, including all
exhibits and financial statements required by the Commission to be filed
therewith, and use its reasonable best efforts to cause such registration
statement(s) to become effective under the Securities Act as soon as
practicable;

 

(c)          Prepare and file with the Commission such amendments,
post-effective amendments and supplements to such registration statement and the
prospectus used in connection with such registration statement as may be
requested by the Holders or any underwriter of Registrable Securities or as may
be necessary to keep such registration statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

 

 13 

 

 

(d)          Notify the participating Holders of Registrable Securities, and
confirm such notice in writing and provide copies of the relevant documents, as
soon as reasonably practicable after notice thereof is received by the Company
(a) when the applicable registration statement or any amendment thereto has been
filed or becomes effective, and when the applicable prospectus or any amendment
or supplement to such prospectus has been filed, (b) of any written comments by
the Commission or any request by the Commission or any other federal or state
governmental authority for amendments or supplements to such registration
statement, prospectus or for additional information (whether before or after the
effective date of the registration statement), (c) of the issuance by the
Commission of any stop order suspending the effectiveness of such registration
statement or any order by the Commission or any other regulatory authority
preventing or suspending the use of any preliminary or final prospectus or the
initiation or threatening of any proceedings for such purposes and (d) of the
receipt by the Company of any notification with respect to the suspension of any
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(e)          Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder (or its counsel) from time to time
may reasonably request;

 

(f)           Register and qualify the securities covered by such registration
statement under such other securities or Blue Sky laws of such jurisdictions as
shall be reasonably requested by the Holders; provided, that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions where it would not otherwise be required to qualify or
when it is not then otherwise subject to service of process;

 

(g)          Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances under which they were made, and following such notification
promptly prepare and file a post-effective amendment to such registration
statement or a supplement to the related prospectus or any document incorporated
therein by reference, and file any other required document that would be
incorporated by reference into such registration statement and prospectus, so
that such registration statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that such
prospectus does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and, in the case of a post-effective amendment to a
registration statement, use reasonable best efforts to cause it to be declared
effective as promptly as is reasonably practicable, and give to the Holders
listed as selling security holders in such prospectus a written notice of such
amendment or supplement, and, upon receipt of such notice, each such Holder
agrees not to sell any Registrable Securities pursuant to such registration
statement until such Holder’s receipt of copies of the supplemented or amended
prospectus or until it receives further written notice from the Company that
such sales may re-commence;

 

 14 

 

 

(h)          Use its reasonable best efforts to prevent, or obtain the
withdrawal of, any order suspending the effectiveness of any registration
statement (and promptly notify in writing each Holder covered by such
registration statement of the withdrawal of any such order);

 

(i)           Provide a transfer agent or warrant agent, as applicable, and
registrar for all Registrable Securities registered pursuant to such
registration statement and a CUSIP number for all such Registrable Securities,
in each case not later than the effective date of such registration;

 

(j)           if requested, cooperate with the selling Holders of Registrable
Securities to facilitate the timely preparation and delivery of certificates or
establishment of book entry notations representing Registrable Securities to be
sold and not bearing any restrictive legends, including without limitation,
procuring and delivering any opinions of counsel, certificates or agreements as
may be necessary to cause such Registrable Securities to be so delivered;

 

(k)          Cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed;

 

(l)           In connection with any underwritten offering pursuant to a
registration statement filed pursuant to Section 2.1 or 2.2, enter into and
perform its obligations under an underwriting agreement in form reasonably
necessary to effect the offer and sale of the Registrable Securities subject to
such underwriting, provided, that such underwriting agreement contains
reasonable and customary provisions;

 

(m)         Furnish to each Holder of Registrable Securities included in such
registration statement a signed counterpart, addressed to such Holder, of
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the registration statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
registration statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to the
Holders and their respective counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
In the event no legal opinion is delivered to any underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such registration
statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the registration statement
containing such prospectus has been declared effective and that no stop order is
in effect and any other matters as the Holders or underwriter may reasonably
request and as are customarily included;

 

 15 

 

 

(n)          Promptly identify to the selling Holders, any underwriter(s)
participating in any disposition pursuant to such registration statement, and
any attorney or accountant or other agent retained by any such underwriter or
selected by the selling Holders, make available for inspection by the seller
Holders all financial and other records, pertinent corporate documents, and
properties of the Company, and cause the Company’s officers, directors,
employees, and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant, or agent, in
each case, as necessary or advisable to verify the accuracy of the information
in such registration statement and to conduct appropriate due diligence in
connection therewith;

 

(o)          Fully cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, assisting with the preparation of any registration statement or
amendment thereto with respect to such offering and all other offering materials
and related documents, and participation in meetings with underwriters,
attorneys, accountants and potential stockholders;

 

(p)          Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and make available to its
stockholders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 under the Securities Act or any
successor rule thereto) no later than thirty (30) days after the end of the
12-month period beginning with the first day of the Company's first full fiscal
quarter after the effective date of such registration statement, which earnings
statement shall cover said 12-month period, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule
158 under the Securities Act or any successor rule thereto;

 

(q)          Cooperate with each Holder and each underwriter or agent, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”), and use its reasonable
best efforts to make or cause to be made any filings required to be made by an
issuer with FINRA in connection with the filing of any registration statement;

 

(r)           In the event of any underwritten public offering of Registrable
Securities, cause senior executive officers of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
managing underwriter in any such underwritten offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

 

(s)          Take all reasonable action to ensure that any “free writing
prospectus” (as defined in the Securities Act) utilized in connection with any
registration covered by Section 2.1 complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

 16 

 

 

(t)          Take all such other reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

 

2.6         Price and Underwriting Discounts. In the case of an underwritten
offering requested by Holders pursuant to Section 2.1, the managing underwriters
(which shall be reasonably acceptable to the Company), size, manner of sale,
plan of distribution, size, manner of sale, plan of distribution, price,
underwriting discount and other financial terms of the related underwriting
agreement for the Registrable Securities shall be determined by either (i) a
majority-in-interest of the Holders whose Registrable Securities are being
offered in such offering (the “Majority Holders”); or (ii) such other means as
is determined by the Majority Holders, in their sole discretion. In the case of
a Peninsula Takedown , the managing underwriters (which shall be reasonably
acceptable to the Company), size, manner of sale, plan of distribution, price,
underwriting discount and other financial terms of the related underwriting
agreement shall be determined by the Peninsula Holder. In the case of any
Underwritten Offering pursuant to Section 2.3, such price, discount and other
terms shall be determined by the Company, subject to the right of the Holders to
withdraw their request to participate in the registration pursuant to
Section 2.3 after being advised of such price, discount and other terms.

 

2.7Indemnification

 

(a)          To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, and each shareholder, member, limited or general partner
thereof, each shareholder, member, limited or general partner of each such
shareholder, member, limited or general partner, each of their respective
Affiliates, officers, directors, shareholders, employees, advisors, and agents
and each Person who controls (within the meaning of Section 15 of the Securities
Act) such Persons and each of their respective Representatives, and each
underwriter, if any, and each person or entity who controls within the meaning
of Section 15 of the Securities Act any underwriter, against all expenses,
claims, judgments, suits, costs, penalties, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on: (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance,
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation (or alleged violation) by the Company of the
Securities Act, any state securities laws or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any offering covered by such registration,
qualification or compliance, and the Company will reimburse each Holder, and
each shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls such
persons and each of their respective Representatives, and each underwriter, if
any, and each person or entity who controls any underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, judgment, suit, penalty, loss, damage,
liability or action; provided that the Company will not be liable in any such
case to the extent that any such claim, judgment, suit, penalty loss, damage,
liability, or action arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by such Holder,
any of such Holder’s Representatives, any person or entity controlling such
Holder, such underwriter or any person or entity who controls any such
underwriter, and stated to be specifically for use therein; provided, further
that, the indemnity agreement contained in this Section 2.6(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld). This indemnity shall be in addition
to any liability the Company may otherwise have. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Holder or any indemnified party and shall survive the transfer of such
securities by such Holder.

 

 17 

 

 

(b)          To the extent permitted by law, each selling Holder, severally and
not jointly, will, if Registrable Securities held by such Holder are included in
the securities as to which such registration, qualification or compliance is
being effected, indemnify and hold harmless the Company, each of its directors,
officers, employees, partners, legal counsel and accountants and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person or entity who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act, each other such Holder,
and each of their officers, directors and partners, and each person or entity
controlling each other such Holder, and each of their respective
Representatives, against all claims, judgments, penalties losses, damages and
liabilities (or actions in respect thereof) arising out of or based on: (i) any
untrue statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification, or the like)
incident to any such registration, qualification or compliance made in reliance
upon and in conformity with information furnished in writing by or on behalf of
such selling Holder expressly for use in connection with such registration,
(ii) any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case made in
reliance upon and in conformity with information furnished in writing by or on
behalf of such selling Holder expressly for use in connection with such
registration, or (iii) any violation (or alleged violation) by the Company of
the Securities Act, any state securities laws or any rule or regulation
thereunder applicable to the Holder and relating to action or inaction required
of the Holder in connection with any offering covered by such registration,
qualification or compliance, and will reimburse the Company and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement or omission (i) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein and (ii) has not been corrected in
a subsequent writing prior to or concurrently with the sale of the Registrable
Securities to the person asserting the claim; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.7 exceed the net proceeds from
the offering received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

 

 18 

 

 

(c)          Each party entitled to indemnification under this Section 2.7 (the
“Indemnified Party”) shall (i) give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought
 (provided, that any delay or failure to so notify the indemnifying party shall
relieve the Indemnifying Party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure), and (ii) permit the Indemnifying Party to assume the defense of
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense unless (w) the
Indemnifying Party has agreed in writing to pay such fees or expenses, (x) the
Indemnifying Party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim from the Indemnified
Party hereunder and employ counsel reasonably satisfactory to the Indemnified
Party, (y) the Indemnified Party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the Indemnifying Party, or (z) in the reasonable judgment of any such person
(based upon advice of its counsel) a conflict of interest may exist between such
person and the Indemnifying Party with respect to such claims (in which case, if
the person notifies the Indemnifying Party in writing that such Person elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such claim
on behalf of such person). No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d)          If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. No person or
entity will be required under this Section 2.7(d) to contribute any amount in
excess of the net proceeds from the offering received by such person or entity,
except in the case of fraud or willful misconduct by such person or entity. No
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

 19 

 

 

The obligations of the Company and Holders under this Section 2.7 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2.7 and otherwise shall survive the termination of this Agreement
until the expiration of the applicable period of the statute of limitations.

 

2.8          Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 2.

 

2.9         Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to:

 

(a)          Make and keep adequate current public information with respect to
the Company available in accordance with Rule 144 under the Securities Act;

 

(b)          File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

(c)          So long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 and of the Securities
Act and the Exchange Act, or that it qualifies as registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies),
a copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such securities without registration. The Company further covenants
that it shall take such further action as any Holder may reasonably request to
enable such Holder to sell from time to time shares of Company Common Stock held
by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144, including providing any legal
opinions and cooperating with the Holders to cause the transfer agent to remove
any restrictive legend on certificates evidencing Registrable Securities). This
Section 2.9 shall survive the termination of this Agreement so long as any
Holder continues to hold Registrable Securities.

 

2.10       No Inconsistent Agreements.  The Company has not entered, as of the
date hereof, nor shall the Company, on or after the date of this Agreement,
enter into any agreement with respect to its securities, that would have the
effect of impairing the rights granted to the Holders of Registrable Securities
or otherwise conflict with the provisions hereof.

 

2.11       Transfer or Assignment of Rights. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. The rights granted to a Holder by the
Company under this Section 2 may be transferred or assigned (but only with all
related obligations) by a Holder only to a transferee of Registrable Securities
that is a transferee or assignee of not less than 10,000 Registrable Securities
(as presently constituted and subject to subsequent adjustments for share
splits, share dividends, reverse share splits and the like); provided, that
(x) such transfer or assignment of Registrable Securities is effected in
accordance with applicable securities laws, (y) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred and (z) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement.

 

 20 

 

 

SECTION 3

Lock-up

 

3.1Initial Investor Lock-up

 

(a)          Each Initial Investor agrees not to Transfer a number of shares of
Company Common Stock equal to the number of Class A Common Stock issued upon
conversion of such Initial Investor’s Founder Shares until the earlier of (A)
one year after the Closing or (B) subsequent to the Closing, (x) if the last
sale price of the Company Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Closing or (y) following the Closing, the
date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Company
Common Stock for cash, securities or other property.

 

(b)          Each Initial Investor agrees that it, he or shall not Transfer any
Private Placement Warrants (or shares of Company Common Stock issued or issuable
upon the exercise of the Private Placement Warrants) until 30 days after the
Closing.

 

3.2         CPH Management Lock-up. Each CPH Management Holder agrees not to
Transfer any shares of Company Common Stock acquired by such CPH Management
Holder in connection with the Business Combination for a period commencing on
the date of Closing and ending on the date that is (a) the first anniversary of
the Closing with respect to one-third (1/3) of such CPH Management Holder’s
Registrable Securities held as of the date of Closing; (b) the second
anniversary of the Closing with respect to one-third (1/3) of such CPH
Management Holder’s Registrable Securities held as of the date of Closing; and
(c) the third anniversary of the Closing with respect to one-third (1/3) of such
CPH Management Holder’s Registrable Securities held as of the date of Closing.
For the avoidance of doubt, the exercise of any stock option by any CPH
Management Holder shall in no way modify or extend the dates set forth in
clauses (a), (b) and (c) of the previous sentence.

 

3.3         Non-Management CPH Lock-up. Each Non-Management CPH Holder agrees
not to Transfer any shares of Company Common Stock acquired by such
Non-Management CPH Holder in connection with the Business Combination for a
period commencing on the date of Closing and ending on the date that is one
hundred and eighty (180) days after the Closing.

 

 21 

 

 

3.4         Argand Investor Lock-up. The Argand Investor agrees not to Transfer
any shares of Company Common Stock acquired by the Argand Investor in exchange
for the Argand PIPE Shares pursuant to the Merger Agreement for a period
commencing on the date of Closing and ending on (a) if the number of shares
issued to the Peninsula Holder pursuant to the terms of the Rollover Agreement
to which it is a party does not exceed the Peninsula Threshold, the date that is
one hundred and eighty (180) days after the Closing, or (b) if the number of
shares issued to the Peninsula Holder pursuant to the terms of the Rollover
Agreement to which it is a party exceeds the Peninsula Threshold, the date that
is one year after the Closing.

 

3.5         Permitted Transfers. Notwithstanding the provisions set forth in
Sections 3.1, 3.2, 3.3 and 3.4, nothing in this Agreement shall prohibit
Transfers with the prior written consent of the Board (with any director who has
been designated to serve on the Board by or who is an Affiliate of the
requesting party abstaining from such vote) or Transfers (a) to the Company’s
officers or directors, any Affiliate or family member of any of the Company’s
officers or directors or any Affiliate of the Holder transferring such
securities or to any member(s) of such Holder’s family or any of their
Affiliates (including any investment fund of which the Holder or its Affiliate
serves as the general partner, managing member or discretionary manager or
advisor); (b) in the case of an individual, as a gift to such person’s immediate
family or to a trust, the beneficiary of which is a member of such person’s
immediate family, an Affiliate of such person or to a charitable organization;
(c) in the case of an individual, by virtue of laws of descent and distribution
upon death of such person; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by virtue of the laws of the State of
Delaware or the organizational documents of the Holder transferring such
securities upon dissolution of such Holder; (f) pursuant to an order of a court,
regulatory agency or other governmental authority; (g) solely to tender into a
tender or exchange offer for a majority of the Company’s voting securities
commenced by a third party; or (h) in the event that the Company consummates a
liquidation, merger, capital stock exchange or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Company Common Stock for cash, securities or other property; provided,
however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions herein.

 

3.6         Removal of Legends. If any shares of Company Common Stock are
certificated, upon the request of a holder thereof following the expiration of
the restrictions pursuant to Sections 3.1, 3.2, 3.3 or 3.4 (as applicable), the
holder thereof shall be entitled to promptly receive from the Company new
certificates for a like number of shares of Company Common Stock not bearing any
legend with respect to transfer restrictions pursuant to this Agreement.

 

SECTION 4

Board representation

 

4.1Initial Director Designees

 

(a)          For so long as the Peninsula Holder has the right to nominate
members to the Board pursuant to Section 4.2, the Company shall, to the fullest
extent permitted by applicable law, cause the Board (whether acting through a
nominating committee of the Board or otherwise) to (A) nominate the Peninsula
Nominees(s) and include the Peninsula Nominee(s) in any slate of nominees
recommended to the Company’s stockholders for election to the Board and include
such Peninsula Nominee(s) in the Company’s preliminary and definitive proxy
statements filed with the Commission for any applicable annual meeting of
stockholders at which stockholders of the Company will vote on the election of
directors to the Board (or any consent in lieu of a meeting), (B) recommend that
the Company’s stockholders vote in favor of the Peninsula Nominee(s) or
Peninsula Director(s), as applicable, in all subsequent stockholder meetings at
which such Peninsula Nominee(s) or Peninsula Director(s), as applicable, stand
for election or reelection to the Board, and (C) support the Peninsula
Nominee(s) or Peninsula Director(s), as applicable, in a manner no less
favorably than the manner in which the Company supports its other director
nominees. For any meeting (or consent in lieu of meeting) of the Company’s
stockholders for the election of members of the Board, the Board (whether acting
through a nominating committee of the Board or otherwise) shall not nominate, in
the aggregate, a number of nominees greater than the number of members of the
Board.

 

 22 

 

 

(b)          For so long as the Peninsula Holder has the right to nominate
members of the Board pursuant to Section 4.2 if a vacancy on the Board is
created as a result of a Peninsula Director’s death, disability, resignation
(other than pursuant to Section 4.5 or removal, then the Peninsula Holder shall
have the right to designate by written notice to the Company an individual (a
“Peninsula Director Replacement”) to fill such vacancy, which individual shall
meet the conditions set forth in Section 4.4. The Company shall take all actions
necessary to cause the Peninsula Director Replacement to fill such resulting
vacancy and such individual shall be deemed a Peninsula Director and a Peninsula
Nominee. In the event that the Peninsula Holder is entitled to appoint at least
two (2) Peninsula Directors, the Board shall, at the written request of the
Peninsula Holder, appoint one (1) Peninsula Director to serve on any committee
or committees of the Board, subject to such Peninsula Director satisfying
qualification and independence rules and regulations of the applicable stock
exchange on which the Company Common Stock is listed or the Commission as in
effect at the time of determination with respect to any such committees. Each
Peninsula Director shall be entitled to receive compensation in his or her
capacity as a director consistent with the compensation received in such
capacity by other non-employee members of the Board, including any fees and
equity awards, and reimbursement for reasonable out-of-pocket expenses incurred
in attending meetings of the Board and its committees.

 

4.2         Director Nomination Rights. To the extent permitted by applicable
law and the rules of the principal stock exchange or market on which the Company
Common Stock is then traded or listed, commencing on the date of the Closing and
ending on the date that the Company’s obligations under this Section 4.2
terminate in accordance with this Section 4.2 (the “Peninsula Board Right
Period”):

 

(a)          If the Peninsula Holder’s beneficial ownership of Company Common
Stock is within the Three Director Range, then the Company shall cause the Board
to nominate for election to the Board and shall recommend and support such
nominations, in the manner provided in Section 4.1(a), such number of Peninsula
Nominees as is required to maintain the continuous service of three (3)
Peninsula Directors on the Board. The Company’s obligations under this Section
4.2(a) shall terminate on the first date on which the Peninsula Holder’s
beneficial ownership of issued and outstanding Company Common Stock is no longer
within the Three Director Range, following which the Peninsula Holder will cause
one (1) Peninsula Director to resign as a member of the Board within five (5)
Business Days after receiving a written request from the Company.

 

 23 

 

 

(b)          If the Peninsula Holder’s beneficial ownership of Company Common
Stock is within Two Director Range, then the Company shall cause the Board to
nominate for election to the Board and shall recommend and support such
nominations, in the manner provided in Section 4.1(a), such number of Peninsula
Nominees as is required to maintain the continuous service of two (2) Peninsula
Directors on the Board. The Company’s obligations under this Section 4.2(b)
shall terminate automatically on the first date on which the Peninsula Holder’s
beneficial ownership of Company Common Stock is no longer within the Two
Director Range, following which the Peninsula Holder will cause one (1)
Peninsula Director to resign as a member of the Board within five (5) Business
Days after receiving a written request from the Company.

 

(c)          If the Peninsula Holder’s beneficial ownership of Company Common
Stock is within One Director Range, then the Company shall cause the Board to
nominate for election to the Board and shall recommend and support such
nomination, in the manner provided in Section 4.1(a), such number of Peninsula
Nominees as is required to maintain the continuous service of one (1) Peninsula
Director on the Board. The Company’s obligations under this Section 4.2(c) shall
terminate on the first date on which the Peninsula Holder’s beneficial ownership
of Company Common Stock is no longer within the One Director Range, following
which the Peninsula Holder will cause one Peninsula Director to resign as a
member of the Board within five (5) Business Days after receiving a written
request from the Company.

 

(d)          Any Company Common Stock (or securities convertible, exercisable or
exchangeable for shares of Company Common Stock ) acquired by the Peninsula
Holder or its Affiliates after the date of this Agreement shall be excluded from
the number of shares of Company Common Stock deemed beneficially owned by the
Peninsula Holder for purposes of this Section 4.2.

 

4.3          Exceptions. Notwithstanding anything herein to the contrary, the
Peninsula Holder shall not have any rights to nominate an individual for
election to the Board pursuant to this Section 4, and shall cause any such
individuals previously so nominated by Peninsula Holder to resign as a member of
the Board within five (5) Business Days after receiving a written request from
the Company if the Peninsula Holder or any of its Affiliates has, at any time
after the date of this Agreement, (a) an employee, member or partner (other than
any third party limited partner who is an investor in the Peninsula Holder) of
the Peninsula Holder (excluding any Portfolio Company) or any of its Affiliates
(other than a Portfolio Company) that is a director or executive officer of a
Competitor of the Company (each such person, a “Competitor Director”), (b) a
Portfolio Company that is a Competitor of the Company or (c) if the Peninsula
Board Right Period has ended; provided, that the foregoing restrictions and
requirements shall be applied in an equivalent manner to all other non-employee
Board members (including any Board member that is an officer, director, employee
or manager of the Sponsor or its Affiliate); provided, further, that the
Peninsula Holder’s right to nominate individuals to the Board pursuant to
this Article 4 shall not be impaired, restricted or rescinded in any manner, if
prior to or following the appointment of any Competitor Director, the Peninsula
Holder obtains the written consent of the Board (with the Peninsula Directors
abstaining) (such consent not to be unreasonably withheld, conditioned or
delayed) to such Peninsula Holder employee, member or partner (other than any
third party limited partner who is an investor in Peninsula) serving as a
Competitor Director.

 

 24 

 

 

4.4         Peninsula Nominee Qualifications. As a condition to any Peninsula
Nominee’s appointment or nomination to the Board pursuant to this Agreement,
such Peninsula Nominee shall agree to provide to the Company information
required to be or customarily disclosed for directors, candidates for directors
and their Affiliates and Representatives in a proxy statement or other filings
under applicable law or stock exchange rules or listing standards, information
in connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal obligations and such
other information as reasonably requested by the Company from time to time with
respect to such Peninsula Nominee and consistent with the requirements and
requests of the Company with respect to the other non-employee Board
members; provided that in no event shall such Peninsula Director’s relationship
with the Peninsula Holder or its Affiliates (or any other actual or potential
lack of independence resulting therefrom), in and of itself, be considered to
disqualify such Peninsula Director from being a member of the Board pursuant to
this Article 4. Each Peninsula Nominee shall, prior to being appointed or
nominated, submit to the Company a fully completed, true and accurate copy of
Company’s standard director questionnaire and other reasonable and customary
director onboarding documentation (including an authorization form to conduct a
background check) required by the Company in connection with the appointment or
nomination of any new Board member. Each Peninsula Nominee shall ensure, that,
at all times while serving as a member of the Board, he or she will (i) meet all
director independence and other standards of the Company, The Nasdaq Stock
Market and the SEC and applicable provisions of the Exchange Act, including
Rule 10A-3, and (ii) be qualified to serve as a director under applicable law
and comply with requirements applicable to directors thereunder. In addition,
while serving as a member of the Board, each Peninsula Nominee shall comply with
all policies, procedures, processes, codes, rules, standards and guidelines of
the Company that have been adopted by the Board and which are applicable to
all non-employee Board members and which have been provided in advance to such
Peninsula Nominee, and shall preserve the confidentiality of Company business
and information, including discussions or matters considered in meetings of the
Board or Board committees to the extent not disclosed publicly by the Company in
a manner consistent with the confidentiality requirements applicable to
all non-employee Board members; provided that, subject to the Company, such
Peninsula Director and the Peninsula Holder entering into a customary and
reasonable mutually acceptable confidentiality agreement (to the extent that
such an agreement is requested of other non-employee Board members with respect
to sharing of such information with their Representatives and Affiliates), such
Peninsula Director shall be entitled to discuss Company business and matters
discussed at meetings of the Board with other Representatives of the Peninsula
Holder and its Affiliates so long as such interaction is covered by such
confidentiality agreement and does not, based on the advice of counsel to the
Company, jeopardize any attorney-client privilege

 

4.5         Director Indemnification. The Company shall indemnify the Peninsula
Directors on the same basis as all other members of the Board and pursuant to
indemnity agreements with terms that are no less favorable to the Peninsula
Directors than the indemnity agreements entered into between the Company and
other members of the Board.

 

4.6         Board Size. Prior to the expiration of the Peninsula Board Right
Period, (i) the Company shall not increase the size of the Board to more than a
total of twelve director seats; provided that the Company may temporarily
increase the size of the Board to facilitate the retirement or resignation of
any incumbent director and the replacement thereof with a new director and (ii)
the Company shall not decrease the size of the Board if such decrease would
require the resignation of any Peninsula Director, in each case, without the
prior written consent of the Peninsula Holder.

 

 25 

 

 

SECTION 5
Miscellaneous

 

5.1         Termination of Subsidiary Registration Rights Agreement. Upon the
Closing and the effectiveness of this Agreement, the registration rights
agreement dated July 26, 2017 among Industrea, the Sponsor and the holders party
thereto shall terminate and be of no further force and effect.

 

5.2         Amendment. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by (i)
the Company, and (ii) the Holders holding a majority of the Registrable
Securities provided, however, that if any amendment, waiver, discharge or
termination operates in a manner that treats any Holder different from other
Holders, the consent of such Holder shall also be required for such amendment,
waiver, discharge or termination. Persons who become assignees or other
transferees of Registrable Securities in accordance with this Agreement after
the date of this Agreement may become parties hereto, by executing a counterpart
of this Agreement without any amendment of this Agreement pursuant to this
paragraph or any consent or approval of any other Holder. Any amendment, waiver,
discharge or termination effected in accordance with this paragraph shall be
binding upon each Holder and each future holder of all such securities of such
Holder.

 

5.3         Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand,
electronic mail, messenger or courier service at the following addresses:

 

(a)          if to an Investor, to such Investor’s address, facsimile number or
electronic mail address as shown on Exhibits A, B and C hereto, as may be
updated in accordance with the provisions hereof.

 

(b)          if to any Holder other than an Investor, to such address, facsimile
number or electronic mail address as shown in the Company’s records, or, until
any such Holder so furnishes an address, facsimile number or electronic mail
address to the Company, then to the address, facsimile number or electronic mail
address of the last holder of such shares for which the Company has contact
information in its records; or

 

(c)          If to the Company or to Industrea:

 

Concrete Pumping Holdings, Inc.

6461 Downing Street

Denver, Colorado Attn: [__]

Facsimile: [__]

E-mail: [__]

 

 26 

 

 

With a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attn: Dominick P. DeChiara
Facsimile: (212) 294-4700
Email: DDeChiara@winston.com

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five (5) days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, (iii) if sent via facsimile,
upon confirmation of facsimile transfer, or (iv) if via email, on the date of
transmission.

 

5.4         Governing Law. This Agreement shall be governed in all respects by
the internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

 

5.5         Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.

 

5.6         Entire Agreement. This Agreement, the Merger Agreement, and the
exhibits and schedules hereto and thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

 

5.7         Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

 27 

 

 

5.8         Remedies. Each holder of Registrable Securities, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

5.9         Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 

5.10       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

5.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

 

5.12       Telecopy Execution and Delivery. A facsimile, telecopy, portable
document format (“PDF”) or other reproduction of this Agreement may be executed
by one or more parties hereto and delivered by such party by facsimile, PDF or
any similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.

 

5.13       Further Assurances. Each party hereto agrees to execute and deliver,
by the proper exercise of its corporate, limited liability company, partnership
or other powers, all such other and additional instruments and documents and do
all such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

5.14       Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

5.15       Aggregation of Stock. All securities held or acquired by affiliated
entities of or persons shall be aggregated together for purposes of determining
the availability of any rights under this Agreement.

 

 28 

 

 

5.16       Jury Trial Consent to Jurisdiction. Any judicial proceeding brought
with respect to this Agreement must be brought in any court of competent
jurisdiction in the State of Delaware, and, by execution and delivery of this
Agreement, each party (a) accepts, generally and unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement; and (b) irrevocably waives any objection it may now or hereafter have
as to the venue of any such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum. Nothing in this Section, however,
shall affect the right of any party to serve legal process in any other manner
permitted by law or at equity. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

5.17       No Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein with respect to such party.
Except to the extent a named party to this Agreement (and then only to the
extent of the specific obligations undertaken by such named party in this
Agreement and not otherwise), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney, advisor or representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the covenants, agreements or other obligations or liabilities of any
one or more of the Company, Industrea or any Investor or Holder under this
Agreement (whether for indemnification or otherwise) or of or for any claim
based on, arising out of, or related to this Agreement or the transactions
contemplated hereby.

 

[Signature pages follow]

 

 29 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Stockholders Agreement
as of the date first written above.

 

 

CONCRETE PUMPING HOLDINGS

ACQUISITION CORP.

        By:       Name:       Title:         INDUSTREA ACQUISITION CORP.        
By:       Name:       Title:

 

[Signature Page to Stockholders Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Stockholders Agreement
as of the date first written above.

 

  INVESTORS:         INDUSTREA ALEXANDRIA LLC         By:       Name:     Title:

 

  ARGAND PARTNERS FUND, LP         By: Argand Partners Fund GP-GP, Ltd, it’s
General Partner         By:       Name:     Title:             David A.B. Brown
            Thomas K. Armstrong, Jr.             David G. Hall             Brian
Hodges             Gerard F. Rooney             [OTHER INVESTORS]

 

[Investor Signature Page to Stockholders Agreement]

 

 

 

 

EXHIBIT A

 

INITIAL INVESTORS

 

Name  

Address, Fax Number

or Email for Notices

  Number of Shares          

Industrea Alexandria LLC

 

 

28 West 44th Street, Suite 501

New York, New York 10036

Facsimile: [________]

E-mail: [________]

  [_______]           David A.B. Brown  

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]           Thomas K. Armstrong, Jr.  

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]           David G. Hall  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]           Brian Hodges  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]           Gerard F. Rooney  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]

 

 A - 1 

 

 

EXHIBIT B

 

CPH MANAGEMENT HOLDERS

 

Name  

Address, Fax Number

or Email for Notices

  Number of Shares          

Bruce Young

 

 

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]          

Iain Humphries

 

 

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]          

[________]

 

 

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]          

[________]

 

 

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]          

[________]

 

 

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]          

[________]

 

 

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]

 

 B - 1 

 

 

EXHIBIT C

 

NON-MANAGEMENT CPH HOLDERS

 

Name  

Address, Fax Number

or Email for Notices

  Number of Shares          

BBCP Investors, LLC

 

 

c/o Peninsula Pacific
10250 Constellation Blvd #2230
Los Angeles, CA 90067
Attention: Mary Ellen Kanoff, General Counsel

Email: mkanoff@peninsulapacific.com

  [_______]           John Hudek  

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]           Robert Bruce Woods  

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]           William K. Wood  

[________]

[________]

Facsimile: [________]

E-mail: [________]

  [_______]           Joel Silkett  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]           Richard Hansen  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]           Dale C. Bone  

[________]

[________]

Facsimile: [________]

Email: [________]

  [_______]

 

 C - 1 

 



 

Annex A

 

ROLLOVER HOLDER REPRESENTATIONS

 

This Annex A is incorporated into that certain Rollover Agreement (the “Rollover
Agreement”) to which this Annex A is attached. Capitalized terms used herein but
not defined herein have the respective meanings given them in the Rollover
Agreement. The Newco Common Shares to be acquired by the Rollover Holder
pursuant to the Rollover Agreement in respect of Rollover Shares and Rollover
ISOs are referred to in this Annex A as the “Investment.”

 

I.Rollover Holder Awareness

 

The Rollover Holder has been furnished with and has read the Rollover Agreement,
the Merger Agreement and the Stockholders Agreement. The Rollover Holder is
aware and acknowledges that:

 

(1)          Newco has only recently been formed and has no financial or
operating history.

 

(2)          There are substantial risks incident to the Investment.

 

(3)          No federal or state agency has made any finding or determination as
to the fairness of the Investment.

 

(4)          The Rollover Holder has had an opportunity to consult with his own
tax advisor regarding all United States federal, state, local and foreign tax
considerations applicable to the Investment. None of Newco or any of its
Affiliates, employees, agents, members, equity holders, directors, officers,
representatives or consultants, assume any responsibility for the tax
consequences to the Rollover Holder of the acquisition or ownership of the
Investment; provided, that Newco, Industrea and Concrete Parent shall comply
with their obligations under the Merger Agreement and under the Rollover
Agreement.

 

(5)          The Rollover Holder may be required to bear the economic risk of
the Investment for an indefinite period of time because the Investment has not
been registered for sale under the United States Securities Act of 1933, as
amended (the “Securities Act”), and therefore cannot be sold or otherwise
transferred unless either the Investment is subsequently registered under the
Securities Act, or an exemption from such registration is available, and the
Investment cannot be sold or otherwise transferred unless it is registered under
applicable state securities or an exemption from such registration is available.

 

(6)          The Rollover Holder’s right to transfer the Investment will be
restricted by the terms of the Stockholders Agreement.

 

II.Acknowledgment, Release and Waiver of Claims

 

(1)          As a material inducement to the parties to consummate the Merger
and as a condition to the ISO Conversion and the Investment, the Rollover Holder
hereby:

 

A.       acknowledges and agrees that the treatment of the Rollover Holder’s
Rollover ISOs in connection with the Merger has been conducted in all respects
in accordance with the terms and conditions of the applicable award agreement(s)
and the Company’s 2015 Equity Incentive Plan, as amended (including, without
limitation, any notice provisions thereof) and that, to the extent that such
treatment constitutes a variation or modification of any such terms and
conditions (if any), so long as such variation or modification does not result
in a materially adverse consequence to the Rollover Holder, the Rollover Holder
hereby consents and agrees to any such variations or modifications:

 

 

 

 

B.        acknowledges and agrees that the ISO Conversion and the Rollover
Holder’s receipt of the Converted Options and amounts described in the Rollover
Agreement are in full satisfaction of the Company’s obligations with respect to
the Rollover ISOs; and

 

C.        irrevocably waives, releases and discharges Newco, Industrea, the
Company and each of their respective affiliates and successors (together with
the current and former directors, officers, employees, consultants, contractors,
agents, stockholders and representatives of such entities, the “Released
Parties”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, taxes, penalties, interest, debts
and liabilities whatsoever, whether known or unknown, suspected or unsuspected,
anticipated or unanticipated, both at law and in equity, which the Rollover
Holder can, shall or may have against the Released Parties, in each case,
related to or arising under or in connection with the Rollover Shares, the
Rollover ISOs or any other equity or equity-linked award denominated in Common
Shares, the treatment of the Rollover ISOs in the Merger, any rights, interests
or entitlements under or in connection with the 2015 Equity Incentive Plan or
any award thereunder and any award agreements thereunder or ancillary documents
thereto (or any amendment or modification to any of the foregoing), in any case,
that now exists or may hereafter accrue based on the foregoing matters, whether
now known or unknown (collectively, the “Released Claims”). Notwithstanding the
foregoing, this release shall not extend to the ISO Conversion and the Rollover
Holder’s right to receive the Converted Options and amounts described in the
Rollover Agreement.

 

(2)          The Rollover Holder acknowledges that the Rollover Holder has been
advised to consult with legal counsel and, if a California resident, is familiar
with the provisions of California Civil Code Section 1542, a statute that
otherwise prohibits the release of unknown claims, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

The Rollover Holder, if a California resident, being aware of said code section
and any similar, applicable state law, agrees to expressly waive any rights that
the Rollover Holder may have thereunder, as well as under any other statute or
common law principles of similar effect with respect to the Released Claims. The
Rollover Holder acknowledges and agrees that the Rollover Holder may discover
new or additional facts or information subsequent to the execution of the
Rollover Agreement and that any such new or additional facts and information
shall not affect the validity or enforceability of this release and waiver. The
Rollover Holder agrees to take any and all actions and to execute and deliver
any and all documents that may reasonably be requested in order to accomplish
the intent of this release and waiver of claims.

 

III.Additional Representations and Warranties of the Rollover Holder

 

(1)         The Rollover Holder is empowered, authorized and qualified to comply
with its obligations contained in the Rollover Agreement and the Stockholders
Agreement. Each of the Rollover Agreement and the Stockholders Agreement has
been, or as of the Rollover Closing will be, duly executed and delivered on
behalf of the Rollover Holder and each constitutes, or as of the Rollover
Closing will constitute, the valid and binding agreement of the Rollover Holder,
enforceable against the Rollover Holder in accordance with its terms.

 

 

 

 

(2)         The execution, delivery and performance of each of the Rollover
Agreement and the Stockholders Agreement by the Rollover Holder does not and
will not result in a breach of any of the terms of, or constitute a default
under, any agreement to which the Rollover Holder is a party or by which the
Rollover Holder is bound, or require any authorization or approval under or
pursuant to the foregoing, or violate any law, order or decree to which the
Rollover Holder is subject, which default or violation would impair the Rollover
Holder’s ability to carry out its obligations under any of the Rollover
Agreement and the Stockholders Agreement.

 

(3)         The Rollover Holder is the legal and beneficial owner of the
Rollover Shares and Rollover ISOs, and owns the Rollover Shares and Rollover
ISOs free and clear of all encumbrances. The Rollover Holder has full right,
power and authority to transfer and deliver valid title to the Rollover Shares
and Rollover ISOs. The Rollover Holder has not assigned, conveyed, or
transferred, or attempted or purported to assign, convey, or transfer, in any
manner or degree whatsoever, to any Person any right, title or interest in or to
the Rollover Shares or Rollover ISOs.

 

(4)         Exhibit B sets forth the number and class of shares of Company Stock
and the number of shares of Common Stock subject to options (including the grant
date and exercise price with respect thereto) held by the Rollover Holder as of
the date hereof.

 

(5)         The Rollover Holder has not exercised the Rollover ISOs, in whole or
in part, prior to the Closing.

 

(6)         There is no claim, action, suit, legal proceeding or investigation,
pending or threatened against the Rollover Holder which questions or challenges
the Rollover Holder’s ownership of the Rollover Shares or Rollover ISOs or
validity of the Rollover Agreement or any action taken by the Rollover Holder or
to be taken pursuant to the Rollover Agreement.

 

(7)         The Rollover Holder is not acquiring the Investment as a result of
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, any
seminar or meeting, or any solicitation of a subscription by a person not
previously known to the Rollover Holder in connection with investments in
securities generally.

 

(8)         The Rollover Holder is an “Accredited Investor” (as defined in Rule
501 promulgated under the Securities Act of 1933, as amended).

 

(9)         The Rollover Holder has been furnished all materials relating to
Newco and the Investment that the Rollover Holder has requested and has been
afforded the opportunity to ask questions and receive answers concerning the
terms and conditions of the offering and obtain any additional information
regarding the Investment which Newco possesses or can acquire without
unreasonable effort or expense.

 

(10)       Representatives of Newco have answered all inquiries that the
Rollover Holder has made of them concerning Newco and their Affiliates, or any
other matters relating to the formation and proposed operation of Newco and the
offering and sale of the Investment. The Rollover Holder acknowledges that none
of Newco or any Affiliate thereof has rendered or will render any investment
advice or securities valuation advice to the Rollover Holder, and that the
Rollover Holder is neither subscribing for nor acquiring the Investment in
reliance upon, or with the expectation of, any such advice.

 

 

 

 

(11)       The Rollover Holder has not been furnished any offering literature
with respect to the Investment or Newco. In addition, no representations or
warranties have been made to the Rollover Holder with respect to the Investment
or Newco, and the Rollover Holder has not relied upon any such representation or
warranty in making this subscription.

 

(12)       The Rollover Holder has such knowledge and experience in financial
and business matters that the Rollover Holder is capable of evaluating the
merits and risks of the Investment and of making an informed investment decision
with respect thereto.

 

(13)       The Rollover Holder is relying on its own investigation and analysis
in making the Investment, and has consulted its own legal, tax, financial and
accounting advisors to determine the merits and risks thereof.

 

(14)       The Rollover Holder is not relying on any due diligence investigation
that Industrea Acquisition Corp. and/or its Affiliates and advisors may have
conducted with respect to the Company or any of its Affiliates. Except to the
extent set forth in Annex B of the Rollover Agreement, none of Newco, Industrea
Acquisition Corp. and/or its Affiliates, nor any of their respective current or
former equity holders, members, managers, partners, officers, directors,
employees, affiliates or advisors (i) makes any representation or warranty as to
the Information nor represents or warrants the Information as being
all-inclusive or to contain all information that may be desirable or required in
order to properly evaluate the Investment or (ii) will have any liability with
respect to any use or reliance upon any of the Information.

 

(15)       The Rollover Holder is able to bear the economic risks of the
Investment and consequently, without limiting the generality of the foregoing,
is able to hold the Investment for an indefinite period of time and has
sufficient net worth to sustain a loss of the entire Investment in the event
such loss should occur.

 

(16)       The Rollover Holder is acquiring the Investment for the Rollover
Holder’s own account as principal for investment purposes and not with a view to
the distribution or sale thereof, subject to any requirement of law that its
property at all times be within its control.

 

(17)       The Rollover Holder acknowledges and agrees that except as required
to comply with applicable Law, at all times on and after the date hereof, the
Rollover Holder shall not (and shall cause the Rollover Holder’s respective
controlled Affiliates not to and shall direct the Rollover Holder’s
Representatives not to) make any statements to any third party with respect to
(a) the Merger Agreement, the existence of the Merger Agreement, the Concrete
Merger and Transactions or the existence of the Transaction Documents (including
this Letter of Transmittal) or (b) any trade secret and other material
confidential information concerning the businesses, affairs and assets of the
Industrea Parties, the Company or any of their respective Affiliates, including
methods or systems of its operation or management, or information regarding its
financial matters (collectively, “Confidential Information”); provided, that
“Confidential Information” shall not include information which is or becomes
generally available to the public other than as a result of an unpermitted
disclosure by the Rollover Holder or its Affiliate or Representative or is
independently developed by the Rollover Holder or its Affiliate or
Representative without the use of Confidential Information, and this provision
shall not prohibit (x) disclosures by the Rollover Holder, its Affiliates or
Representatives to the Rollover Holder’s Affiliates and the Rollover Holder’s
and the Rollover Holder’s Affiliates’ Representatives or (y) if the Rollover
Holder or its Affiliates have direct or indirect third-party investors (whether
actual or prospective), disclosures to such actual or prospective investors of
information regarding the Transactions reasonably necessary in connection with
the Rollover Holder’s or its Affiliates’ fundraising activities or to satisfy
the Rollover Holder’s customary reporting requirements; provided, further, that
in all cases the same are obligated to maintain the confidentiality of the
information provided. Notwithstanding the foregoing, in the event that the
Rollover Holder is requested or required to disclose any Confidential
Information (by oral request or request for information or documents in any
legal proceeding, interrogatory, subpoena, civil investigative demand or other
similar legal or regulatory process), the Rollover Holder shall (i) to the
extent permitted, as promptly as practicable notify the Industrea Parties and/or
the Company of the request or requirement so that the Industrea Parties and/or
the Company may seek (at their sole cost and expense) a protective order and
(ii) reasonably cooperate (at the sole cost and expense of the Industrea
Parties) with the affected Industrea Party and its Affiliates in connection
therewith; provided, that none of the Rollover Holder or its Affiliates shall be
required to provide such notice to the Industrea Parties or the Company in
connection with a routine audit or investigation conducted by a governmental,
regulatory or self-regulatory authority that does not primarily relate to the
Company, the Industrea Parties or Confidential Information.

 

 

 

 

(18)       The Rollover Holder recognizes that Newco’s issuance and sale of the
Investment to the Rollover Holder will be based upon the Rollover Holder’s
representations, warranties and covenants set forth above. All representations,
warranties and covenants contained in the Rollover Agreement (including this
Annex A) shall survive the consummation of the transactions set forth therein.

 

IV.Certain Restrictions on Transferability

 

The Rollover Holder acknowledges and agrees that the following restrictions and
limitations are applicable to any resale or other transfer of the Investment:

 

(1)         The Investment shall not be sold or otherwise transferred to the
extent such sale or transfer is restricted by the Stockholders Agreement and, if
so restricted, may only be sold or transferred if the applicable provisions set
forth in the Stockholders Agreement are satisfied.

 

(2)         The Investment shall not be sold or otherwise transferred unless in
compliance with all applicable securities laws.

 

 

 

 

Annex D

 

NEWCO REPRESENTATIONS

 

This Annex B is incorporated into that certain Rollover Agreement (the “Rollover
Agreement”) to which this Annex B is attached. Capitalized terms used herein but
not defined herein have the respective meanings given them in the Rollover
Agreement.

 

(1)       Newco is empowered, authorized and qualified to comply with its
obligations contained in the Rollover Agreement and the Stockholders Agreement.
Each of the Rollover Agreement and the Stockholders Agreement has been, or as of
the Rollover Closing will be, duly executed and delivered on behalf of Newco and
each constitutes, or as of the Rollover Closing will constitute, the valid and
binding agreement of Newco, enforceable against Newco in accordance with its
terms.

 

(2)       The execution, delivery and performance of each of the Rollover
Agreement and the Stockholders Agreement by Newco does not and will not (i)
result in a breach of any of the terms of, or constitute a default under, any
agreement to which Newco is a party or by which any of its properties or assets
are bound, or require any authorization or approval under or pursuant to the
foregoing, or violate any law, order or decree to which Newco is subject, which
default or violation would impair Newco’s ability to carry out its obligations
under any of the Rollover Agreement and the Stockholders Agreement or (ii)
require Newco to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any Governmental Authority
or self-regulatory organization (including The Nasdaq Stock Market (“Nasdaq”)),
other than (x)  the filing of a Notice of Exempt Offering of Securities on
Form D with the SEC under Regulation D of the Securities Act and those required
by Nasdaq.

 

(3)       Upon consummation of the Rollover Closing, the Issued Newco Shares,
when issued and delivered pursuant to the terms of the Rollover Agreement, will
be validly issued, fully paid and non-assessable and will not have been issued
in violation of any preemptive rights created under Newco’s certificate of
incorporation or the Delaware General Corporation Law. Upon consummation of the
Rollover Closing, the Newco Common Shares will be approved for listing, subject
only to official notice of the issuance, on Nasdaq under the symbol “BBCP.”.

 

(4)       As of the date hereof, the authorized share capital of Industrea
consists of 200,000,000 shares of Class A Common Stock, 20,000,000 shares of
Class B common stock, par value $0.0001 per share (“Class B Common Stock” and
together with the Class A Common Stock, “Common Stock”), and 1,000,000 shares of
preferred stock, par value $0.0001 per share (“Preferred Stock”). As of the date
hereof: (i) 23,000,000 shares of Class A Common Stock, 5,750,000 shares of
Class B Common Stock and no shares of Preferred Stock are issued and
outstanding; (ii) 34,100,000 warrants, each exercisable to purchase one share of
Class A Common Stock at $11.50 per share (“Warrants”), are issued and
outstanding, including 11,100,000 private placement warrants; and (iii) no
shares of Common Stock are subject to issuance upon exercise of outstanding
options. No Warrants are exercisable on or prior to the Closing. As of the date
hereof Industrea Alexandria LLC is, and as of immediately prior to the Rollover
Closing Industrea Alexandria LLC will be, the record and beneficial owner of no
less than 5,750,000 shares of Class B Common Stock. All (i) issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and are non-assessable and are not subject to preemptive rights
and (ii) outstanding Warrants have been duly authorized and validly issued, are
fully paid and are not subject to preemptive rights. Except as set forth above
and pursuant to the Subscription Agreements (as defined in the Merger
Agreement), the other Rollover Agreements (as defined in the Merger Agreement),
the UK Put/Call Agreement and the Merger Agreement, there are no outstanding
options, warrants or other rights to subscribe for, purchase or acquire from
Industrea or Newco any shares of Common Stock or other equity interests in
Industrea or Newco (collectively, “Equity Interests”) or securities convertible
into or exchangeable or exercisable for Equity Interests. As of the date hereof,
other than with respect to Newco, Concrete Parent, Concrete Merger Sub, and
Industrea Merger Sub, Industrea has no subsidiaries and does not own, directly
or indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are not any stockholder
agreements, voting trusts or other agreements or understandings to which
Industrea or Newco is a party or by which either is bound relating to the voting
of any Equity Interests, other than (A) the letter agreements entered into by
Industrea in connection with Industrea’s initial public offering on August 1,
2017 pursuant to which Industrea Alexandria LLC and Industrea’s executive
officers and independent directors agreed to vote in favor of any proposed
Business Combination (as defined therein), which includes the Transaction, and
(B) as contemplated by the Merger Agreement.

 

 

 

 

(5)       Except for such matters as have not had and would not be reasonably
likely to have a material adverse effect on Industrea’s or Newco’s ability to
consummate the transactions contemplated hereby, including the issuance and sale
of the Shares, as of the date hereof, there is no (i) suit, action, proceeding
or arbitration before a governmental authority or arbitrator pending, or, to the
knowledge of Industrea or Newco, threatened against Industrea or Newco or
(ii) judgment, decree, injunction, ruling or order of any governmental authority
or arbitrator outstanding against Industrea or Newco.

 

(6)       Assuming the accuracy of the Rollover Holders’ representations and
warranties set forth in Annex A, no registration under the Securities Act is
required for the offer and issuance of the Issued Newco Shares and/or Converted
ISOs by Newco to the Rollover Holders.

 

(7)       Neither Newco nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Issued
Newco Shares or Converted ISOs.

 

(8)       Newco is not acquiring the Rollover Shares and/or Rollover ISOs as a
result of any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio,
any seminar or meeting, or any solicitation of a subscription by a person not
previously known to Newco in connection with investments in securities
generally.

 

(5)       Newco is an “Accredited Investor” (as defined in Rule 501 promulgated
under the Securities Act of 1933, as amended).

 

(6)       Newco is able to bear the economic risks of an investment in the
Rollover Shares and Rollover ISOs and consequently, without limiting the
generality of the foregoing, is able to hold the Rollover Shares and Rollover
ISOs for an indefinite period of time and has sufficient net worth to sustain a
loss of the entire investment in the Rollover Shares and/or Rollover ISOs in the
event such loss should occur.

 

(7)       Newco is acquiring the Rollover Shares and Rollover ISOs for Newco’s
own account as principal for investment purposes and not with a view to the
distribution or sale thereof, subject to any requirement of law that its
property at all times be within its control.

 

(8)       All representations, warranties and covenants contained in the
Rollover Agreement (including this Annex B) shall survive the consummation of
the transactions set forth therein.

 

 

 

 

 

SPOUSAL CONSENT

 

I am the spouse of ______________, an individual party to the Rollover
Agreement, dated [________], 2018 (the “Agreement”), by and between Newco and
the Rollover Holder (as defined in the Agreement). I acknowledge that I have
read the Agreement, and I understand its provisions. I hereby consent to those
provisions insofar as I have or may have had any interest in any Rollover Shares
(as defined in the Agreement) owned by my spouse and/or me.

 

I further agree that I will not take, or attempt to take any action (by will,
trust or otherwise) which will in any manner defeat or impair the intent and
purposes of the Agreement and that any representation, acknowledgement or waiver
made by my spouse therein shall be deemed for all purposes my representation,
acknowledgement or waiver as well.

 

I agree that I will bequeath my interest in the Rollover Shares and/or Rollover
ISOs, or any part thereof, to my spouse, if I predecease my spouse. I direct
that the residuary clause in my will shall not be deemed to apply to my
community interest in the Rollover Shares and Rollover ISOs.

 

Dated: ___________, 2018

 

          Printed Name:    

 

 

 

 

